EXECUTION COPY

 

Exhibit 10.1

 

 

 


$100,000,000

CREDIT AGREEMENT

 

Dated as of January 19, 2006,

Among

AQUILA, INC.

as Borrower

and

THE BANKS NAMED HEREIN

as Banks

and

UNION BANK OF CALIFORNIA, N.A.

as Administrative Agent and Collateral Agent

 


 

NY3 - 402471.08

 



 

 

TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1

 

Section 1.01.

Certain Defined Terms

1

 

Section 1.02.

Computation of Time Periods; Construction

17

 

Section 1.03.

Accounting Terms

18

ARTICLE II

COMMITMENTS

18

 

Section 2.01.

The Commitments

18

 

Section 2.02.

Fees

18

 

Section 2.03.

Reduction of the Commitments

18

ARTICLE III

LOANS

19

 

Section 3.01.

Loans

19

 

Section 3.02.

Conversion of Loans

20

 

Section 3.03.

Interest Periods

21

 

Section 3.04.

Other Terms Relating to the Making and Conversion of Loans

21

 

Section 3.05.

Repayment of Loans; Interest.

23

 

Section 3.06.

Additional Interest on Eurodollar Rate Loans

24

ARTICLE IV

PURCHASE PRICE NOTICE; MANDATORY PREPAYMENTS

24

 

Section 4.01.

Notice Regarding Payment of Purchase Price

24

 

Section 4.02.

Mandatory Prepayment

24

 

Section 4.03.

No Reborrowing

25

ARTICLE V

PAYMENTS, COMPUTATIONS AND YIELD PROTECTION

25

 

Section 5.01.

Payments and Computations

25

 

Section 5.02.

Interest Rate Determination

26

 

Section 5.03.

Prepayments

27

 

Section 5.04.

Yield Protection.

27

 

Section 5.05.

Sharing of Payments, Etc

29

 

Section 5.06.

Taxes

29

ARTICLE VI

CONDITIONS PRECEDENT

32

 

Section 6.01.

Conditions Precedent to the Closing

32

 

Section 6.02.

Conditions Precedent to the Making of Each Loan.

33

 

Section 6.03.

Determinations Under Section 6.01

34

 

Section 6.04.

Reliance on Certificates

34

 

 

i

NY3 - 402471.08

 



Page

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

34

 

Section 7.01.

Representations and Warranties of the Borrower

34

ARTICLE VIII

COVENANTS OF THE BORROWER

41

 

Section 8.01.

Affirmative Covenants

41

 

Section 8.02.

Negative Covenants

45

 

Section 8.03.

Financial Covenants.

49

 

Section 8.04.

Negative Covenant with respect to the Pledgor and the Sellers

49

ARTICLE IX

DEFAULTS

49

 

Section 9.01.

Events of Default

49

 

Section 9.02.

Remedies

51

ARTICLE X

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

52

 

Section 10.01.

Authorization and Action.

52

 

Section 10.02.

Indemnification

54

ARTICLE XI

MISCELLANEOUS

55

 

Section 11.01.

Amendments, Etc

55

 

Section 11.02.

Notices, Etc

55

 

Section 11.03.

No Waiver of Remedies

56

 

Section 11.04.

Costs, Expenses and Indemnification

56

 

Section 11.05.

Right of Set-off

57

 

Section 11.06.

Binding Effect

58

 

Section 11.07.

Assignments and Participation

58

 

Section 11.08.

Confidentiality

62

 

Section 11.09.

Waiver of Jury Trial

63

 

Section 11.10.

Governing Law; Submission to Jurisdiction

63

 

Section 11.11.

Relation of the Parties; No Beneficiary

63

 

Section 11.12.

Execution in Counterparts

64

 

Section 11.13.

Survival of Agreement

64



Section 11.14.

Patriot Act Notice

64

 

 

ii

NY3 - 402471.08

 



 

 

Exhibits

EXHIBIT A

-

Form of Notice of Borrowing

 

EXHIBIT B

-

Form of Notice of Conversion

 

EXHIBIT C

-

Form of Lender Assignment

 

EXHIBIT D

-

Form of Secretary's Certificate

EXHIBIT E

-

Form of Promissory Note

Schedules

SCHEDULE 1.01A

Commitments

SCHEDULE 1.01B

Applicable Lending Offices

SCHEDULE 1.01C

Litigation

SCHEDULE 7.01(d)

Governmental Approvals, Consents, Authorizations, Filings and Notices

SCHEDULE 7.01(p)

Significant Subsidiaries

SCHEDULE 7.01(v)

Contingent Liabilities

SCHEDULE 8.02(e)(iii)

Cash Equivalents

 

iii

NY3 - 402471.08

 



 

 

CREDIT AGREEMENT

 

Dated as of January 19, 2006

THIS CREDIT AGREEMENT is made by and among:

 

(i)

Aquila, Inc., a Delaware corporation (the "Borrower"),

 

(ii)

the banks (the "Banks") listed on the signature pages hereof and the other
Lenders (as hereinafter defined) from time to time party hereto, and

 

(iii)

Union Bank of California, N.A. ("Union Bank"), as administrative agent (in such
capacity, the "Administrative Agent") and as collateral agent (in such capacity,
the "Collateral Agent") for the Lenders hereunder.

PRELIMINARY STATEMENTS

The Borrower has requested the Banks to provide the credit facilities
hereinafter described in the amounts and on the terms and conditions set forth
herein. The Banks have so agreed on the terms and conditions set forth herein,
and the Administrative Agent has agreed to act as agents for the Lenders on such
terms and conditions.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

"ABR Loan" means a Loan that bears interest as provided in Section 3.05(b)(i).

"Acquired Debt" means, with respect to any specified Person, (a) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Subsidiary of such specified Person, whether or not such
Indebtedness is incurred in connection with, or in contemplation of, such other
Person merging with or into, or becoming a Subsidiary of, such specified Person,
and (b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

 

NY3 - 402471.08

 



 

 

"Additional Amounts" has the meaning assigned to that term in Section 5.06(g).

"Administrative Agent" has the meaning assigned to that term in the preamble
hereto.

"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, "control" of a Person means the
power, directly or indirectly, either to (a) vote 20% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

"Agreement" means this Credit Agreement.

"Alternate Base Rate" means, for any day, a rate per annum equal to the greater
of (a) the Reference Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Reference Rate or the Federal Funds Effective
Rate shall be effective from and including the effective date of such change in
the Reference Rate or the Federal Funds Effective Rate, respectively.

"AmerenUE" means Union Electric Company d/b/a AmerenUE.

"Applicable Lending Office" means, with respect to each Lender, (i) such
Lender's Domestic Lending Office, in the case of an ABR Loan, and (ii) such
Lender's Eurodollar Lending Office, in the case of a Eurodollar Rate Loan.

"Applicable Margin" means, for any day, 1.75% with respect to any Eurodollar
Rate Loan and .75% with respect to any ABR Loan. Each of the foregoing
Applicable Margins shall be increased by 2.00% per annum upon the occurrence and
during the continuance of an Event of Default.

"Applicable Rate" means:

(i)           in the case of each ABR Loan, a rate per annum equal at all times
to the sum of the Alternate Base Rate in effect from time to time plus the
Applicable Margin in effect from time to time; and

(ii)          in the case of each Eurodollar Rate Loan comprising part of the
same Borrowing, a rate per annum during each Interest Period equal at all times
to the sum of the Eurodollar Rate for such Interest Period plus the Applicable
Margin in effect from time to time during such Interest Period.

"Approved Fund" means any fund that is advised or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.

 

2

NY3 - 402471.08

 



 

 

"Asset Sale Event" means the Dispositions contemplated by (i) the Purchase and
Sale Agreements, (ii) the Asset Purchase Agreement by and between the Borrower
and The Empire District Electric Company, dated September 15, 2005, (iii) the
Asset Purchase Agreement by and between the Borrower and WPS Michigan Utilities,
Inc., dated September 15, 2005, (iv) the Asset Purchase Agreement by and between
the Borrower and WPS Minnesota Utilities, Inc., dated September 15, 2005, and
(v) the Asset Purchase Agreement by and between the Borrower and Mid-Kansas
Electric Company, dated September 21, 2005.

"Available Commitment" means for each Lender on any day, the unused portion of
such Lender's Commitment, computed after giving effect to all Loans and
prepayments of Loans made under Section 3.01(c) to be made on such day.
"Available Commitments" means the aggregate of the Lenders' Commitments.

"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.

"Board of Directors" means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the Board of
Directors of the general partner of the partnership and (c) with respect to any
other Person, the board or committee of such Person serving a similar function.

"Borrower" has the meaning assigned to that term in the preamble hereto.

"Borrowing" means a borrowing consisting of Loans of the same Type, having the
same Interest Period and made or Converted on the same day by the Lenders,
ratably in accordance with their respective Percentages. Any Borrowing
consisting of Loans of a particular Type may be referred to as being a Borrowing
of such "Type". All Loans of the same Type, having the same Interest Period and
made or Converted on the same day shall be deemed a single Borrowing hereunder
until repaid or next Converted.

"Business Day" means (a) for all purposes other than as covered by clause
(b) below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City or Los Angeles, California are authorized or required by
law to close and (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Rate
Loans, any day which is a Business Day described in clause (a) and which is also
a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

"Capital Lease Obligations" means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
for the purposes of this Agreement, the amount of such obligations at any time
shall be the capitalized amount thereof at such time determined in accordance
with GAAP.

 

3

NY3 - 402471.08

 



 

 

"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

"Change of Control" means the occurrence of any of the following events: (a) any
"person" or "group" (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the "beneficial owner" (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 40% of the outstanding common stock of the Borrower; or (b) for any period
of 12 consecutive calendar months, a majority of the Board of Directors of the
Borrower shall no longer be composed of individuals (i) who were members of said
Board on the first day of such period, (ii) whose election or nomination to said
Board was approved by individuals referred to in clause (i) above constituting
at the time of such election or nomination at least a majority of said Board or
(iii) whose election or nomination to said Board was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of said Board.

"Closing Date" means the date upon which each of the conditions precedent
enumerated in Section 6.01 has been fulfilled to the satisfaction of the
Lenders, the Administrative Agent, the Collateral Agent and the Borrower. The
Closing Date shall take place on or before January 19, 2006, at 10:00 A.M. (Los
Angeles time), or such other time and at such location as the parties hereto may
mutually agree.

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Collateral" means, in the aggregate, the assets and rights described in Section
2.1 of each Pledge Agreement.

"Collateral Agent" has the meaning assigned to that term in the preamble hereto.

"Commitment" means, for each Lender, the obligation of such Lender to make Loans
to the Borrower in an aggregate amount no greater than (i) the amount set forth
opposite such Lender's name on Schedule 1.01A hereto or (ii) if such Lender has
entered into one or more Lender Assignments, the amount set forth for such
Lender in the Register maintained by the Administrative Agent pursuant to
Section 11.07(c), in each such case as such amount may be reduced from time to
time pursuant to Section 2.03 or otherwise in accordance with the terms of this
Agreement. The aggregate amount of the Lenders' Commitments shall in no event
exceed $100,000,000.

"Commonly Controlled Entity" means a Person, trade or business, whether or not
incorporated, that is under common control with the Borrower within the meaning
of Section 4001 of ERISA or is part of a group that includes the Borrower and
that is treated as a single employer under Section 414 of the Code.

 

4

NY3 - 402471.08

 



 

 

"Confidential Information" has the meaning assigned to that term in
Section 11.08.

"Consolidated" refers to the consolidation of accounts in accordance with GAAP.

"Consolidated Assets" means on any date of determination, all amounts that are
or should in accordance with GAAP be included under assets on a Consolidated
balance sheet of any Person and its Subsidiaries determined in accordance with
GAAP.

"Consolidated Interest Expense" means, with reference to any period, interest on
all Debt of the Borrower and its Subsidiaries, as determined on a consolidated
basis in accordance with GAAP (except excluding amortization of Debt issuance
costs).

"Consolidated Net Income" means, with reference to any period, the net income
(or loss) of Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (except excluding extraordinary gains
and losses).

"Consolidated Net Worth" means, as of any date, the amount of the common equity
of the Borrower less accumulated other comprehensive gains (or if applicable
plus accumulated other comprehensive losses) as of such day determined on a
consolidated basis in accordance with GAAP.

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

"Conversion", "Convert" or "Converted" refers to a conversion of Loans of one
Type into Loans of another Type, or to the selection of a new, or the renewal of
the same, Interest Period for Loans, as the case may be, pursuant to
Section 3.02.

"Credit Termination Date" means the earlier to occur of (i) the Final Maturity
Date and (ii) the date of termination or reduction in whole of the Commitments
pursuant to Section 2.03 or 9.02.

"CSFB Credit Agreement" means the U.S. $220,000,000 Credit Agreement, dated as
of September 20, 2004, among the Borrower, the several lenders from time to time
parties thereto and Credit Suisse First Boston, as administrative agent.

"Debt" means, with respect to any Person, the aggregate principal amount of all
obligations that, in accordance with GAAP consistently applied and without
duplication, would be classified as debt on its Consolidated balance sheet;
provided, however, that with respect to the Borrower, "Debt" excludes
obligations to the extent that such obligations are cash collateralized.

"Default" means any of the events specified in Section 9.01, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

5

NY3 - 402471.08

 



 

 

"Default Rate" means a rate per annum equal at all times to the Applicable Rate
for an ABR Loan in effect from time to time.

"Disclosed Litigation" means each of the litigation matters described in
Schedule 1.01C.

"Disposition" means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(including any such transaction effected by way of merger or consolidation); and
the terms "Dispose" and "Disposed of" shall have correlative meanings.

"Disqualified Stock" means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event (other than as a result of an optional redemption by the
issuer thereof), matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, or redeemable at the option of the holder of the
Capital Stock, in whole or in part, on or prior to the date that is 91 days
after the Final Maturity Date. Notwithstanding the preceding sentence, any
Capital Stock that would constitute Disqualified Stock solely because the
holders of the Capital Stock have the right to require the Borrower to
repurchase such Capital Stock upon the occurrence of a change of control or an
asset sale will not constitute Disqualified Stock if the terms of such Capital
Stock provide that the Borrower may not repurchase or redeem any such Capital
Stock pursuant to such provisions unless such repurchase or redemption complies
with Section 8.02(e).

"Dollars" and the sign "$" each means lawful money of the United States.

"Domestic Lending Office" means, with respect to any Lender, the office or
Affiliate of such Lender specified as its "Domestic Lending Office" opposite its
name on Schedule 1.01B hereto or in the Lender Assignment pursuant to which it
became a Lender, or such other office or Affiliate of such Lender as such Lender
may from time to time specify in writing to the Borrower and the Administrative
Agent.

"Domestic Utility Business" means the regulated electric and natural gas assets
and businesses owned and operated by the Borrower in the United States.

"EBITDA" means, for any period, the total of the following calculated without
duplication: (a) Consolidated Net Income (or loss) of the Domestic Utility
Business and the Telecommunications Business for such period plus (b)(i)
Consolidated Interest Expense, (ii) Federal, state, county and local income and
franchise taxes, and (iii) depreciation, amortization, unallocated corporate
costs and other non-cash charges, in each case, of such Domestic Utility
Business and the Telecommunications Business for such period, but only to the
extent deducted in the determination of Consolidated Net Income of the Domestic
Utility Business and the Telecommunications Business for such period less (c)
all expenses of the Borrower not related to the Domestic Utility Business, the
Telecommunications Business or the business conducted by Aquila Merchant
Services, Inc and its Subsidiaries.

 

6

NY3 - 402471.08

 



 

 

"Eligible Assignee" means (i) a Lender; (ii) an Approved Fund; (iii) a
commercial bank organized under the laws of the United States of America, or any
State thereof, and having total assets in excess of $250,000,000; (iv) a savings
association or savings bank organized under the laws of the United States of
America, or any State thereof, and having total assets in excess of
$250,000,000; (v) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is engaged in making, purchasing or otherwise investing in commercial loans
(or a size similar to the Loans) in the ordinary course of its business and
having (together with its affiliates) total assets in excess of $250,000,000; or
(vi) any other Person approved by the Administrative Agent; provided, however,
that neither the Borrower nor any affiliate thereof shall qualify as an Eligible
Assignee under this definition.

"Environmental Laws" means any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including common law) of any international authority, foreign
government, the United States, or any state, local, municipal or other
governmental authority, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

"Environmental Liability" means, with respect to any Person, any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities, natural resource
damages, costs and expenses of investigation and feasibility studies), of such
Person or any of its Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substances,
(c) exposure to any Hazardous Substances, (d) the release or threatened release
of any Hazardous Substances into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

"Environmental Permits" means any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"ERISA Event" means (a) (i) the occurrence of a Reportable Event, (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
withdrawal of the Borrower or any Commonly Controlled Entity from a Plan during
a plan year in which it was a substantial employer as defined in Section
4001(a)(2) of ERISA; (d) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (e) the cessation of operations at a facility of the
Borrower or any Commonly Controlled Entity

 

7

NY3 - 402471.08

 



 

in the circumstances described in Section 4062(e) of ERISA; (f) the conditions
for the imposition of a lien under Section 302(f) of ERISA shall have been met
with respect to any Plan; (g) the adoption of an amendment to a Plan requiring
the provision of security to such Plan pursuant to Section 307 of ERISA; (h) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA; or (i) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

"Eurodollar Lending Office" means, with respect to any Lender, the office or
Affiliate of such Lender specified as its "Eurodollar Lending Office" opposite
its name on Schedule 1.01B hereto or in the Lender Assignment pursuant to which
it became a Lender (or, if no such office or Affiliate is specified, its
Domestic Lending Office), or such other office or Affiliate of such Lender as
such Lender may from time to time specify in writing to the Borrower and the
Administrative Agent.

"Eurodollar Rate" means, for each Interest Period for each Eurodollar Rate Loan
made as part of the same Borrowing, an interest rate per annum (rounded upwards,
if necessary, to the nearest whole multiple of 1/16 of 1%) equal to the rate at
which Dollar deposits are offered for such Interest Period as displayed on the
Reuters Screen LIBO Page (or, if such rate is not displayed on the Reuters
Screen LIBO Page, then on the Telerate Screen LIBO Page) at or about 9:00 A.M.
(Los Angeles time) two Business Days prior to the beginning of such Interest
Period for delivery on the first day of such Interest Period, and in an amount
approximately equal to the amount of such Eurodollar Rate Loan and for a period
approximately equal to such Interest Period. If for any Interest Period for a
Eurodollar Rate Loan no such displayed rate is available, the Administrative
Agent shall determine such rate based on the average rate at which the
Administrative Agent is offered deposits in Dollars of such duration and in the
amount of $5,000,000 by prime banks in the London interbank market as of
approximately 11:00 A.M. (London, England time) two Business Days before the
commencement of such Interest Period.

"Eurodollar Rate Loan" means a Loan that bears interest as provided in
Section 3.05(b)(ii).

"Eurodollar Reserve Percentage" of any Lender for each Interest Period for each
Eurodollar Rate Loan means the reserve percentage applicable to such Lender
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
Regulation D or other regulations issued from time to time by the Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) then

 

8

NY3 - 402471.08

 



 

applicable to such Lender with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities having a term equal to such Interest Period.

"Event of Default" means any of the events specified in Section 9.01, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time.

"Fair Labor Standards Act" means the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. §§ 201 et seq.

"Federal Funds Effective Rate" means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

"Fee Letter" has the meaning assigned to that term in Section 2.02(c).

"Final", with respect to the necessary governmental approvals identified in
Schedule 7.01(d), means that such approval shall be final and not subject to
appeal or otherwise subject to challenge and has not been revised, stayed,
enjoined, set aside, annulled, or suspended, and with respect to which (a) any
required waiting period has expired, and (b) all conditions to effectiveness
prescribed therein or otherwise by Requirement of Law have been satisfied.

"Final Maturity Date" means April 19, 2006, provided that if no Default or Event
of Default has occurred and is continuing, the Final Maturity Date may be
extended at the option of the Borrower, upon at least two Business Days prior
written notice to the Administrative Agent, for up to three additional one-month
extensions (but in no event shall any such extension extend the Final Maturity
Date beyond July 19, 2006).

"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

"GAAP" means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

9

NY3 - 402471.08

 



 

 

"Goose Creek Pledge Agreement" means the Aquila Piatt County Power Membership
Pledge Agreement, dated as of January 19, 2006, between Pledgor and the
Collateral Agent.

"Goose Creek PSA" means the Asset Purchase and Sale Agreement, dated as of
December 16, 2005, between the Goose Creek Seller and AmerenUE.

"Goose Creek Seller" means Aquila Piatt County Power L.L.C.

"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, bureau, instrumentality, regulatory body, court,
tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

"Granting Lender" has the meaning assigned to that term in Section 11.07(j).

"Guarantee" means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner, including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness.

"Hazardous Substance" means any waste, substance, or material identified as
hazardous, dangerous or toxic, a contaminant or a pollutant by any office,
agency, department, commission, board, bureau, or instrumentality of the United
States or of the State or locality in which the same is located having or
exercising jurisdiction over such waste, substance or material.

"Hedge Agreement" means, with respect to any Person, the collective reference to
any of the following: interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements designed to protect such Person
against fluctuations in interest rates.

"Indebtedness" means, with respect to any Person, any indebtedness of such
Person, whether or not contingent, and without duplication (a) in respect of
borrowed money, (b) evidenced by notes, bonds, debentures or similar instruments
or letters of credit (or reimbursement agreements in respect thereof), (c) in
respect of banker's acceptances, (d) representing Capital Lease Obligations,
(e) representing the balance deferred and unpaid of the purchase price of any
property, except any such balance that constitutes an accrued expense or trade
payable, or (f) representing any net payment obligation under a Hedge Agreement;
provided, however, that the term "Indebtedness" of the Borrower excludes
liabilities or other obligations to the extent cash collateralized. In addition,
the term "Indebtedness" includes all Indebtedness of others secured by a Lien on
any asset of such Person (whether or not such Indebtedness is assumed by such
Person) and, to the extent not otherwise included, the Guarantee by such Person
of any indebtedness of any other Person.

 

10

NY3 - 402471.08

 



 

 

"Indemnified Person" has the meaning assigned to that term in Section 11.04(b).

"Index Debt" means the Indebtedness of the Borrower under this Agreement.

"Insolvency" means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA; and the term
"Insolvent" shall have a correlative meaning (pertaining to a condition of
Insolvency).

"Intellectual Property" means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

"Interest Period" has the meaning assigned to that term in Section 3.03.

"Investment" has the meaning assigned to that term in Section 8.02(e).

"Junior Obligations" has the meaning assigned to that term in the recitals to
the Subordination Agreement.

"Lender Assignment" means an assignment and agreement entered into by a Lender
and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C.

"Lenders" means the Banks listed on the signature pages hereof and each Eligible
Assignee that shall become a party hereto pursuant to Section 11.07.

"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction.

"Loan" means a loan by a Lender to the Borrower pursuant to Section 3.01, and
refers to an ABR Loan or a Eurodollar Rate Loan (each of which shall be a "Type"
of Loan). All Loans by a Lender of the same Type, having the same Interest
Period and made or Converted on the same day shall be deemed to be a single Loan
by such Lender until repaid or next Converted.

"Loan Documents" means this Agreement, any Promissory Notes, the Fee Letter, and
the Security Documents.

 

11

NY3 - 402471.08

 



 

 

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent, the Collateral Agent or the
Lenders hereunder or thereunder, or (c) the value of the Collateral, provided,
however, the term "Material Adverse Effect" excludes any material adverse effect
as set forth in (a) above which is caused by any final adverse determination
related to a judgment against Borrower in respect of any Disclosed Litigation.

"Materials of Environmental Concern" means any Hazardous Substance, gasoline or
petroleum (including crude oil or any fraction thereof) or petroleum products,
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity, and any other substances or forces of any kind,
whether or not any such substance or force is defined as hazardous or toxic
under any Environmental Law, that is regulated pursuant to or could give rise to
liability under any Environmental Law.

"Moody's" means Moody's Investors Service, Inc.

"Multiemployer Plan" means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

"Net Cash Proceeds" means, with respect to any Asset Sale Event, an amount equal
to the cash proceeds from or in respect of such Asset Sale Event (including any
cash received by way of deferred payment pursuant to a promissory note,
receivable or otherwise, but only as and when received), less (a) any investment
banking, auditing and legal fees, printing costs, rating agency fees and any
other fees and expenses reasonably incurred in respect of such Asset Sale Event,
(b) the amount of any contractually required payments, including debt, and
associated costs which become due and owing as a result of such Asset Sale Event
and (c) any taxes actually paid or to be payable (as estimated by a senior
financial or accounting officer of the Borrower) in respect of such Asset Sale
Event.

"Notice of Borrowing" has the meaning assigned to that term in Section 3.01(a).

"OECD" means the Organization for Economic Cooperation and Development.

"Obligations" means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower) the Loans and all
other obligations and liabilities of the Borrower to the Administrative Agent,
the Collateral Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this

 

12

NY3 - 402471.08

 



 

Agreement, any Promissory Note, or any other Loan Document or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, fees, indemnities, costs or expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent, the
Collateral Agent or any Lender that are required to be paid by the Borrower
pursuant hereto).

"Other Taxes" has the meaning assigned to that term in Section 5.06(b).

"Participant" has the meaning assigned to that term in Section 11.07(e).

"Patriot Act" has the meaning assinged to that term in Section 11.14.

"Payment Amounts" has the meaning assigned to that term in Section 9.01(e).

"PBGC" means, the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

"Percentage" means, for any Lender on any date of determination, the percentage
obtained by dividing such Lender's Commitment on such date by the total of the
Commitments on such date, and multiplying the quotient so obtained by 100%. In
the event that the Commitments have been terminated, each Lender's Percentage
shall be calculated on the basis of the Commitments in effect immediately prior
to such termination.

"Permitted Business" means any business that derives a majority of its revenues
from the business engaged in by the Borrower and its Subsidiaries on the Closing
Date and/or activities that are reasonably similar, ancillary, incidental,
complementary or related to, or a reasonable extension, development or expansion
of, the businesses in which the Borrower and its Subsidiaries are engaged on the
Closing Date, as determined in good faith by the Board of Directors of the
Borrower.

"Permitted Liens" means:

(a)          Liens existing on the date hereof that secure obligations which at
any one time outstanding (individually or in the aggregate) do not exceed
$25,000,000;

 

(b)

Liens created or otherwise permitted by the Loan Documents; and

(c)          Liens for taxes not yet delinquent or being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been established with respect thereto.

"Person" means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

13

NY3 - 402471.08

 



 

 

"Plan" means, at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Pledge Agreements" means the Goose Creek Pledge Agreement and the Raccoon Creek
Pledge Agreement.

"Pledgor" means Aquila Power Holdings, Inc.

"Promissory Note" means any promissory note of the Borrower payable to the order
of a Lender (and, if requested, its registered assigns), issued pursuant to
Section 3.01(d) in the form attached hereto as Exhibit E

"Property" means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

"Purchase and Sale Agreements" means the Goose Creek PSA and the Raccoon Creek
PSA.

"Purchase Price Notice" means each written notice required to be given by each
respective Seller to AmerenUE pursuant to Section 2.5.2 of each Purchase and
Sale Agreement.

"Purchased Assets" means the assets to be purchased by AmerenUE pursuant to the
Purchase and Sale Agreements.

"Raccoon Creek Pledge Agreement" means the MEP Flora Power Membership Pledge
Agreement, dated as of January 19, 2006, between Pledgor and the Collateral
Agent.

"Raccoon Creek PSA" means the Asset Purchase and Sale Agreement, dated as of
December 16, 2005, between the Raccoon Creek Seller and AmerenUE.

"Raccoon Creek Seller" means MEP Flora Power, LLC.

"Recipient" has the meaning assigned to that term in Section 11.08.

"Reference Rate" means the rate of interest announced publicly by Union Bank in
Los Angeles, California, from time to time, as the Union Bank Reference Rate.

"Register" has the meaning assigned to that term in Section 11.07(c).

"Regulation U" means Regulation U of the Board as in effect from time to time.

 

14

NY3 - 402471.08

 



 

 

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees and agents of such
Person and of such Person's Affiliates.

"Release" means any release, pumping, pouring, emptying, injecting, escaping,
leaching, migrating, dumping, seepage, spill, leak, flow, discharge, disposal or
emission.

"Reorganization" means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .31, .or 35 of PBGC Reg. § 4043.

"Required Lenders" means, on any date of determination, Lenders that,
collectively, on such date (i) hold at least 66 2/3% of the then aggregate
outstanding principal amount of the Loans owing to Lenders and (ii) if no Loans
are then outstanding, have Percentages in the aggregate of at least 66 2/3%. Any
determination of those Lenders constituting the Required Lenders shall be made
by the Administrative Agent and shall be conclusive and binding on all parties
absent manifest error.

"Requirement of Law" means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

"Responsible Officer" means the chief executive officer, president, senior
vice-president, vice-president, chief financial officer, treasurer or assistant
treasurer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer, treasurer, or assistant treasurer of the Borrower.

"Restricted Payments" has the meaning assigned to such term in Section 8.02(f).

"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc.

"SEC" means the Securities and Exchange Commission.

"Secured Parties" shall mean the Administrative Agent, the Collateral Agent and
the Lenders.

"Security Documents" shall mean the Subordination Agreement, the Pledge
Agreements, all UCC financing statements and continuation statements naming the
Collateral Agent as secured party, and each other instrument or document
delivered

 

15

NY3 - 402471.08

 



 

by the Borrower pursuant to the Pledge Agreements or otherwise to grant to the
Collateral Agent a Lien on the Collateral or to assure or preserve any such Lien
or any rights or remedies created thereby.

"SEC Reports" means public reports, notices or other filings of the Borrower
filed with the SEC.

"Sellers" means each of the Goose Creek Seller and the Raccoon Creek Seller.

"Significant Subsidiary" has the meaning ascribed to such term in Article 1,
Rule 1-02(w) of Regulation S-X of the SEC as of the Closing Date. Unless
otherwise qualified, all references to a "Significant Subsidiary" in this
Agreement shall refer to a Significant Subsidiary of the Borrower.

"Single Employer Plan" means any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

"Solvent" means, with respect to any Person, as of any date of determination,
(a) the amount of the "present fair saleable value" of the assets of such Person
will, as of such date, exceed the amount of all "liabilities of such Person,
contingent or otherwise", as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) "debt" means liability on a "claim", and (ii) "claim" means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

"SPC" has the meaning assigned to that term in Section 11.07(j).

"Subordination Agreement" means the Subordination Agreement, dated as of January
19, 2006, among the Borrower, Aquila Merchant Services, Inc., Piatt County
Purchaser, L.L.C., the Pledgor and the Collateral Agent.

"Subsidiary" means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or

 

16

NY3 - 402471.08

 



 

indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a "Subsidiary" or to "Subsidiaries" in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

"Taxes" has the meaning assigned to that term in Section 5.06(a).

"Telecommunications Business" means the telecommunications business conducted by
Everest Global Technologies Group, LLC and its Subsidiaries.

"Total Capital" means on any date (a) Debt of the Borrower on such date plus (b)
Consolidated Net Worth as of the end of the most recent fiscal quarter.

"Type" has the meaning assigned to such term (i) in the definition of "Loan"
when used in such context and (ii) in the definition of "Borrowing" when used in
such context.

"UCC" shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York and any other jurisdiction the laws of which control the
creation or perfection of security interests under the Pledge Agreements.

"Union Bank" has the meaning assigned to that term in the preamble hereto.

SECTION 1.02. Computation of Time Periods; Construction. (a)  Unless otherwise
indicated, each reference in this Agreement to a specific time of day is a
reference to Los Angeles time. In the computation of periods of time under this
Agreement, any period of a specified number of days or months shall be computed
by including the first day or month occurring during such period and excluding
the last such day or month. Unless the context requires otherwise, in the case
of a period of time "from" a specified date "to" or "until" a later specified
date, the word "from" means "from and including" and the words "to" and "until"
each means "to but excluding".

(b)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words "include", "includes", and "including" shall be deemed to be followed
by the phrase "without limitation". The words "will" and "shall" are to be
construed to have the same meaning and effect as the word "must". Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (iii) the words "herein", "hereof" and "hereunder", and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, and (iv) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement.

 

17

NY3 - 402471.08

 



 

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, applied in a manner
consistent with those applied in the preparation of the financial statements
referred to in Section 7.01(a).

ARTICLE II

 

COMMITMENTS

SECTION 2.01. The Commitments. Each Lender severally agrees that during the
period from the Closing Date until the Credit Termination Date, on the terms and
conditions hereinafter set forth, to make Loans to the Borrower in an aggregate
principal amount at any time outstanding not in excess of such Lender's
Available Commitment; provided, however, that in no event shall the aggregate
principal amount of all Loans at any one time outstanding exceed one hundred
million Dollars ($100,000,000). Each Borrowing of Loans shall be, as to all such
Loans made on any single date, in an aggregate minimum amount equal to the
lesser of (i) five million Dollars ($5,000,000) or any integral multiple of one
million Dollars ($1,000,000) in excess thereof and (ii) the then unutilized
amount of the Commitment. The Borrower may borrow, pay or prepay, and, subject
to Section 4.03, reborrow Loans. Proceeds of each Loan shall be used by the
Borrower solely for the purpose of financing its working capital requirements
associated with its Domestic Utility Business.

SECTION 2.02. Fees. (a)  The Borrower agrees to pay to the Administrative Agent
for the account of each Lender an undrawn commitment fee on the daily amount of
the aggregate of such Lender's Available Commitment at a rate per annum equal to
.625%, from the date hereof, in the case of each Bank, and from the effective
date specified in the Lender Assignment pursuant to which it became a Lender, in
the case of each other Lender, until the Credit Termination Date, payable in
arrears on the Final Maturity Date (or, if earlier, on the date of termination
or reduction in whole of the Commitments pursuant to Section 2.03 or 9.02) and
on the final day of each monthly extension of the Final Maturity Date (as
contemplated by the definition thereof), and calculated on the basis of the
actual number of days elapsed in a year of 365 days or 366 days, as pro rated
for any partial month, as applicable.

(b)          On the date of each monthly extension of the Final Maturity Date
(as contemplated by the definition thereof), if any, the Borrower agrees to pay
an amount equal to 0.05% of the aggregate amount of the Lenders' Commitments on
such date to the Administrative Agent for the account of each Lender ratably
according to such Lender's respective Percentage.

(c)          In addition to the fees provided for in subsections (a) and
(b) above, the Borrower shall pay to the Administrative Agent, for its own
account, such other fees as are provided for in that certain letter agreement,
dated the Closing Date, between the Borrower and the Administrative Agent (the
"Fee Letter"), in the amounts and at the times specified therein.

SECTION 2.03. Reduction of the Commitments. (a)  The Commitment shall be
automatically and permanently terminated on the Credit Termination Date.

 

18

NY3 - 402471.08

 



 

 

(b)          Each Lender's Commitment (irrespective of whether or not such
Commitment has been drawn) shall be automatically and permanently reduced
ratably by the amount of proceeds received by the Borrower (directly or
indirectly) pursuant to Section 4.02.

(c)          The Borrower may, upon at least three Business Days' notice to the
Administrative Agent (which shall promptly distribute copies thereof to the
Lenders), terminate in whole or reduce ratably in part each Lender's Commitment
(which termination or reduction (as the case may be), upon its effectiveness,
shall be permanent and irrevocable); provided that any such partial reduction
shall be in the aggregate amount of $5,000,000 or in integral multiple of
$1,000,000 in excess thereof.

ARTICLE III

 

LOANS

SECTION 3.01. Loans. (a)  The Borrower may request a Borrowing (other than a
Conversion) by delivering a notice (a "Notice of Borrowing") to the
Administrative Agent no later than noon (Los Angeles time) on the third Business
Day prior to the date, or in the case of ABR Loans, no later than 9:00 a.m. (Los
Angeles time) on the same Business Day, of the proposed Borrowing. The
Administrative Agent shall give each Lender prompt notice of each Notice of
Borrowing. Each Notice of Borrowing shall be in substantially the form of
Exhibit A and shall specify the requested (i) date of such Borrowing (which
shall be a Business Day, but in no event later than the Business Day immediately
preceding the Credit Termination Date), (ii)  Type of Loans to be made in
connection with such Borrowing, (iii) Interest Period, if any, for such Loans,
and (iv) amount of such Borrowing. Each proposed Borrowing shall conform to the
requirements of Sections 3.03 and 3.04.

(b)          Each Lender shall, before 12:00 noon (Los Angeles time) on the date
of such Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent's address
referred to in Section 11.02, in same day funds, such Lender's Percentage of
such Borrowing. After the Administrative Agent's receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article VI, the
Administrative Agent will make such funds available to the Borrower by 1:00 P.M.
(Los Angeles time) on the date of such Borrowing by crediting the account of the
Borrower or by wire transfer to Borrower's account or to the payee and account
identified in the Borrower's Notice of Borrowing. Notwithstanding the foregoing,
unless the Administrative Agent shall have received notice from a Lender prior
to the date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender's Percentage of such Borrowing, the
Administrative Agent may assume that such Lender has made such Percentage
available to the Administrative Agent on the date of such Borrowing in
accordance with the first sentence of this subsection (b), and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.

(c)          If and to the extent that any Lender (for purposes of this Section
3.01, a "non-performing Lender") shall not have made available to the
Administrative Agent, in accordance with subsection (b) above, such Lender's
Percentage of any Borrowing and the Administrative Agent has made funds
available to the Borrower in accordance with Section

 

19

NY3 - 402471.08

 



 

3.01(b), the non-performing Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand corresponding amounts (not to
exceed the aggregate amount that such non-performing Lender failed to make
available to the Administrative Agent), together with interest thereon for each
day from the date such amount is made available to the Borrower until the date
such amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to Loans made in connection
with such Borrowing and (ii) in the case of such Lender, the Federal Funds
Effective Rate. Within the limits of each Lender's Available Commitment, subject
to the other terms and conditions set forth in this Agreement for the making of
Loans, the Borrower may request (and the Lenders shall honor) one or more
additional Borrowings from the performing Lenders to fund such repayment to the
Administrative Agent. If a non-performing Lender shall repay to the
Administrative Agent such corresponding amount in full (with interest as above
provided), (x) the Administrative Agent shall apply such corresponding amount
and interest to the repayment to the Administrative Agent (or repayment of Loans
made to fund such repayment to the Administrative Agent), and shall make any
remainder available to the Borrower and (y) such amount so repaid shall be
deemed to constitute such Lender's Loan, made as part of such Borrowing for
purposes of this Agreement as if funded concurrently with the other Loans made
as part of such Borrowing, and such Lender shall forthwith cease to be deemed a
non-performing Lender; if and so long as such non-performing Lender shall not
repay such amount, and unless and until an Eligible Assignee shall have assumed
and performed the obligations of such non-performing Lender, all computations by
the Administrative Agent of Percentages, Commitments and payments hereunder
shall be made without regard to the Commitments, or outstanding Loans, of such
non-performing Lender, and any amounts paid to the Administrative Agent for the
account of such non-performing Lender shall be held by the Administrative Agent
in trust for such non-performing Lender in a non-interest-bearing special
purpose account. Nothing herein shall in any way limit, waive or otherwise
reduce any claims that any party hereto may have against any non-performing
Lender. The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(d)          Any Lender may request that Loans made by it hereunder be evidenced
by a Promissory Note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a Promissory Note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Loans evidenced by such Promissory Note and interest thereon
shall at all times (including after assignment pursuant to Section 11.07) be
represented by one or more Promissory Notes in such form payable to the order of
the payee named therein (or, if such Promissory Note is a registered note, to
such payee and its registered assigns).

SECTION 3.02. Conversion of Loans. The Borrower may from time to time Convert
any Loan (or portion thereof) of any Type into one or more Loans of the same or
any other Type by delivering a notice of such Conversion (a "Notice of
Conversion") to the Administrative Agent no later than noon (Los Angeles time)
on (x) the third Business Day prior to the date of any proposed Conversion into
a Eurodollar Rate Loan and (y) the first Business Day prior to the date of any
proposed Conversion into an ABR Loan. The Administrative Agent

 

20

NY3 - 402471.08

 



 

shall give each Lender prompt notice of each Notice of Conversion. Each Notice
of Conversion shall be in substantially the form of Exhibit B and shall specify
(i) the requested date of such Conversion, (ii) the Type of, and Interest
Period, if any, applicable to, the Loans (or portions thereof) proposed to be
Converted, (iii) the requested Type of Loans to which such Loans (or portions
thereof) are proposed to be Converted and (iv) the aggregate amount of Loans (or
portions thereof) proposed to be Converted. Each proposed Conversion shall be
subject to the provisions of Sections 3.03 and 3.04.

SECTION 3.03. Interest Periods. The period between the date of each Eurodollar
Rate Loan and the date of payment in full of such Loan shall be divided into
successive periods ("Interest Periods") for purposes of computing interest
applicable thereto. The initial Interest Period for each such Loan shall begin
on the day such Loan is made, and each subsequent Interest Period shall begin on
the last day of the immediately preceding Interest Period for such Loan. The
duration of each Interest Period shall be one month; provided, however, that:

 

(i)

the Interest Period may not end after the Final Maturity Date;

(ii)          whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
occur on the next succeeding Business Day, provided that if such extension would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and

(iii)         any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.

SECTION 3.04. Other Terms Relating to the Making and Conversion of Loans.
(a)  Notwithstanding anything in Section 3.01 or 3.02 to the contrary:

(i)           each Borrowing (other than a Borrowing made under Section 3.01(c))
shall be in an aggregate amount not less than $5,000,000 or an integral multiple
of $1,000,000 in excess thereof (or such lesser amount as shall be equal to the
total amount of the Available Commitments on such date), and shall consist of
Loans of the same Type, and made or Converted on the same day by the Lenders
ratably according to their respective Percentages;

(ii)          the Borrower may request that more than one Borrowing be made on
the same day;

(iii)         at no time shall more than six (6) different Borrowings comprising
Eurodollar Rate Loans be outstanding hereunder with respect to any Loan;

(iv)         no Eurodollar Rate Loan may be Converted on a date other than the
last day of the Interest Period applicable to such Loan unless the corresponding
amounts, if any, payable to the Lenders pursuant to Section 5.04(b) are paid
within two

 

21

NY3 - 402471.08

 



 

Business Days after the Administrative Agent provides written notice to the
Borrower as to amounts owing under Section 5.04(b) in connection with such
Conversion;

(v)          if the Borrower shall fail to give a Notice of Conversion that
complies with Section 3.02 in respect of any Loans, such Loans shall, on the
last day of the then existing Interest Period therefor, automatically Convert
into, or remain as, as the case may be, ABR Loans; and

(vi)         if, on the date of any proposed Conversion, any Event of Default
shall have occurred and be continuing, all Loans then outstanding shall, on such
date, automatically Convert into, or remain as, as the case may be, ABR Loans.

(b)          If any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Applicable Lending
Office to perform its obligations hereunder to make, or to fund or maintain,
Eurodollar Rate Loans hereunder, (i) the obligation of such Lender to make, or
to Convert Loans into, Eurodollar Rate Loans for such Borrowing or any
subsequent Borrowing from such Lender shall be forthwith suspended until the
earlier to occur of the date upon which (A) such Lender shall cease to be a
party hereto and (B) it is no longer unlawful for such Lender to make, fund or
maintain Eurodollar Rate Loans, and (ii) if the maintenance of Eurodollar Rate
Loans then outstanding through the last day of the Interest Period therefor
would cause such Lender to be in violation of such law, regulation or assertion,
such Lender may require the Borrower to either prepay or Convert all Eurodollar
Rate Loans from such Lender within five Business Days after the Borrower's
receipt of such notice, and if the Borrower shall not have so prepaid or
Converted such Eurodollar Rate Loans by such fifth Business Day, then such
Eurodollar Rate Loans shall be deemed automatically Converted to ABR Loans on
such fifth Business Day. Promptly upon becoming aware that the circumstances
that caused such Lender to deliver such notice no longer exist, such Lender
shall deliver notice thereof to the Administrative Agent (but the failure to do
so shall impose no liability upon such Lender). Promptly upon receipt of such
notice from such Lender (or upon such Lender's assigning all of its Commitments,
Loans, participation and other rights and obligations hereunder to an Eligible
Assignee), the Administrative Agent shall deliver notice thereof to the Borrower
and the Lenders and such suspension shall terminate. Prior to any Lender giving
notice to the Administrative Agent or the Borrower under this subsection (b),
such Lender shall use reasonable efforts to change the jurisdiction of its
Applicable Lending Office, if such change would avoid such unlawfulness and
would not, in the sole determination of such Lender, be otherwise
disadvantageous to such Lender.

(c)          If the Required Lenders shall, at least one Business Day before the
date of any requested Borrowing, notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Rate Loans to be made in connection with such
Borrowing will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Loans for such
Borrowing or that Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loans, the right of the Borrower to select Eurodollar Rate
Loans for such Borrowing and any subsequent Borrowing shall be suspended until
the Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no

 

22

NY3 - 402471.08

 



 

longer exist, and each Loan to be made or Converted in connection with such
Borrowing shall be an ABR Loan.

(d)          If any Lender shall have delivered a notice to the Borrower or the
Administrative Agent described in Section 3.04(b), Section 3.04(c) or
Section 3.06, or shall become a non-performing Lender under Section 3.01(c), and
if and so long as such Lender shall not have withdrawn such notice or corrected
such non-performance in accordance with said Section 3.04(b), Section 3.04(c),
Section 3.06 or Section 3.01(c), the Borrower or the Administrative Agent may
demand that such Lender assign in accordance with Section 11.07, to one or more
Eligible Assignees designated by the Borrower or the Administrative Agent, all
(but not less than all) of such Lender's Commitments, Loans, participation and
other rights and obligations hereunder; provided that any such demand by the
Borrower during the continuance of a Default or Event of Default shall be
ineffective without the consent of the Required Lenders. If, within 30 days
following any such demand by the Administrative Agent or the Borrower, any such
Eligible Assignee so designated shall fail to consummate such assignment on
terms reasonably satisfactory to such Lender, or the Borrower and the
Administrative Agent shall have failed to designate any such Eligible Assignee,
then such demand by the Borrower or the Administrative Agent shall become
ineffective, it being understood for purposes of this provision that such
assignment shall be conclusively deemed to be on terms reasonably satisfactory
to such Lender, and such Lender shall be compelled to consummate such assignment
forthwith, if such Eligible Assignee (i) shall agree to such assignment in
substantially the form of the Lender Assignment attached hereto as Exhibit C and
(ii) shall tender payment to such Lender in an amount equal to the full
outstanding dollar amount accrued in favor of such Lender hereunder (as computed
in accordance with the records of the Administrative Agent), including all
accrued interest and fees and, to the extent not paid by the Borrower, any
payments required pursuant to Section 5.04(b).

(e)          Each Notice of Borrowing and Notice of Conversion shall be
irrevocable and binding on the Borrower. In the case of any Borrowing which the
related Notice of Borrowing or Notice of Conversion specifies is to be comprised
of Eurodollar Rate Loans, the Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure by the
Borrower to fulfill, on or before the date specified in such Notice of Borrowing
or Notice of Conversion for such Borrowing, the applicable conditions (if any)
set forth in this Article III (other than failure pursuant to the provisions of
Section 3.04(c) hereof) or in Article VI, including any such loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Loan to be made by such Lender when such Loan, as a result of such
failure, is not made on such date.

SECTION 3.05. Repayment of Loans; Interest.

(a)          Principal. The Borrower shall repay the outstanding principal
amount of the Loans on the Credit Termination Date.

 

23

NY3 - 402471.08

 



 

 

(b)          Interest. The Borrower shall pay interest on the unpaid principal
amount of each Loan owing to each Lender from the date of such Loan until such
principal amount shall be paid in full, at the Applicable Rate for such Loan,
payable as follows:

 

(i)

ABR Loans. If such Loan is an ABR Loan, interest thereon shall be payable
monthly in arrears on the last day of each month, on the Final Maturity Date,
and on the final day of each monthly extension of the Final Maturity Date (as
contemplated by the definition thereof).

 

(ii)

Eurodollar Rate Loans. If such Loan is a Eurodollar Rate Loan, interest thereon
shall be payable on the last day of each Interest Period for such Loan.

SECTION 3.06. Additional Interest on Eurodollar Rate Loans. The Borrower shall
pay to the Administrative Agent for the account of each Lender any costs
actually incurred by such Lender with respect to Eurodollar Rate Loans that are
attributable to such Lender's compliance with regulations of the Board requiring
the maintenance of reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities. Such costs shall be paid to the
Administrative Agent for the account of such Lender in the form of additional
interest on the unpaid principal amount of each Eurodollar Rate Loan of such
Lender, from the date of such Eurodollar Rate Loan until such principal amount
is paid in full, at an interest rate per annum equal at all times to the
remainder obtained by subtracting (i) the Eurodollar Rate for the Interest
Period for such Eurodollar Rate Loan from (ii) the rate obtained by dividing
such Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Eurodollar Rate Loan (but in no event earlier
than ten Business Days after the Borrower's receipt of the certificate referred
to in the last sentence of this Section 3.06). Such additional interest shall be
determined by such Lender and notified to the Borrower through the
Administrative Agent. A certificate as to the amount of such additional interest
and giving a reasonable explanation and calculation thereof shall be submitted
to the Borrower and the Administrative Agent by such Lender and shall be
conclusive and binding for all purposes, absent manifest error.

ARTICLE IV

 

PURCHASE PRICE NOTICE; MANDATORY PREPAYMENTS

SECTION 4.01. Notice Regarding Payment of Purchase Price. The Borrower shall
deliver to the Administrative Agent a copy of the Purchase Price Notices
concurrently with the delivery of such notices by the Sellers to AmerenUE under
Section 2.5.2 of the Purchase and Sale Agreements. The Borrower shall cause each
Purchase Price Notice to provide that the purchase price to be paid under each
Purchase and Sale Agreement shall be wired to an account of Borrower held by
Union Bank, and thereafter such funds shall be used to make a mandatory
prepayment as described in Section 4.02.

SECTION 4.02. Mandatory Prepayment. If, at any time, or from time to time, after
the date hereof, the Borrower (directly or indirectly) receives any Net Cash
Proceeds from

 

24

NY3 - 402471.08

 



 

any Asset Sale Event that are not required to be used to prepay the lenders
pursuant to Section 2.05 of the CSFB Credit Agreement, then, on or before the
next Business Day immediately succeeding the date of such receipt, the Borrower
shall use such proceeds to prepay, on a pro rata basis, first, the
then-outstanding principal amounts of Loans together with, in the case of
Eurodollar Rate Loans, (i) accrued interest to the date of such prepayment on
the principal amount prepaid and (ii) subject to Section 5.04(d), any amount
payable to the Lenders pursuant to Section 5.04(b) and second, all other
outstanding Obligations under this Agreement.

SECTION 4.03. No Reborrowing. Amounts prepaid pursuant to Section 4.02 may not
be reborrowed.

ARTICLE V

 

PAYMENTS, COMPUTATIONS AND

YIELD PROTECTION

SECTION 5.01. Payments and Computations. (a)  The Borrower shall make each
payment hereunder and under the other Loan Documents not later than 11:00 A.M.
(Los Angeles time) on the day when due in Dollars to the Administrative Agent at
its address referred to in Section 11.02 in same day funds; any payment received
after 11:00 A.M. (Los Angeles time) shall be deemed to have been received at the
start of business on the next succeeding Business Day. The Administrative Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal, interest, fees or other amounts payable to the Lenders, to
the respective Lenders to which the same are payable, for the account of their
respective Applicable Lending Offices, in each case to be applied in accordance
with the terms of this Agreement. If and to the extent that any distribution of
any payment from the Borrower required to be made to any Lender pursuant to the
preceding sentence shall not be made in full by the Administrative Agent on the
date such payment was received by the Administrative Agent, the Administrative
Agent shall pay to such Lender, upon demand, interest on the unpaid amount of
such distribution, at a rate per annum equal to the Federal Funds Effective
Rate, from the date of such payment by the Borrower to the Administrative Agent
to the date of payment in full by the Administrative Agent to such Lender of
such unpaid amount. Upon the Administrative Agent's acceptance of a Lender
Assignment and recording of the information contained therein in the Register
pursuant to Section 11.07, from and after the effective date specified in such
Lender Assignment, the Administrative Agent shall make all payments hereunder
and under any Promissory Notes in respect of the interest assigned thereby to
the Lender assignee thereunder, and the parties to such Lender Assignment shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

(b)          Subject to Section 11.05, the Borrower hereby authorizes the
Administrative Agent and each Lender, if and to the extent payment owed by the
Borrower to the Administrative Agent or such Lender, as the case may be, is not
made when due hereunder (or, in the case of a Lender, under any Promissory Note
held by such Lender), to charge from time to time against any or all of the
Borrower's accounts with the Administrative Agent or such Lender, as the case
may be, any amount so due.

 

25

NY3 - 402471.08

 



 

 

(c)          All computations of interest based on the Alternate Base Rate (when
the Alternate Base Rate is based on the Reference Rate) shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be. All other computations of interest and fees hereunder (including
computations of interest based on the Eurodollar Rate and the Federal Funds
Effective Rate) shall be made by the Administrative Agent on the basis of a year
of 360 days, except where expressly otherwise indicated. In each such case, such
computation shall be made for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
fees are payable. Each such determination by the Administrative Agent shall be
conclusive and binding for all purposes, absent manifest error.

(d)          Whenever any payment hereunder or under any other Loan Document
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest and fees
hereunder; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Loans to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date, and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent the Borrower
shall not have so made such payment in full to the Administrative Agent, such
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender, together with interest thereon, for each day from
the date such amount is distributed to such Lender until the date such Lender
repays such amount to the Administrative Agent, at the Federal Funds Effective
Rate.

(f)           Any fees, interest, costs, expenses or other amount (other than
the principal amount of any Loan, which shall accrue interest at the Applicable
Rate for such Loan) payable by the Borrower hereunder or under any of the
Promissory Notes that is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall (to the fullest extent permitted by law) bear
interest, from the date when due until paid in full, at a rate per annum equal
at all times to the Default Rate, payable on demand.

(g)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto.

SECTION 5.02. Interest Rate Determination. The Administrative Agent shall give
prompt notice to the Borrower and the Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of Section 3.05(b)(i) or
(ii).

 

26

NY3 - 402471.08

 



 

 

SECTION 5.03. Prepayments. The Borrower shall have no right to prepay any
principal amount of any Loans other than as provided in Section 4.02 and
subsections (a) through (c) below.

(a)          The Borrower may, upon at least three Business Days' notice (which
notice shall be irrevocable), with respect to Eurodollar Rate Loans, and same
Business Day notice (which notice shall be irrevocable), with respect to ABR
Loans (provided such notice is received by the Administrative Agent by 9:00 a.m.
(Los Angeles time) for prepayments of ABR Loans to be made on the same day), to
the Administrative Agent stating the proposed date and the aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding principal amounts of Loans made as part of the same Borrowing,
in whole or ratably in part, together with, in the case of Eurodollar Rate
Loans, (i) accrued interest to the date of such prepayment on the principal
amount prepaid and (ii) subject to Section 5.04(d), any amount payable to the
Lenders pursuant to Section 5.04(b); provided, however, that each partial
prepayment shall be in an aggregate principal amount of not less than $5,000,000
or an integral multiple of $1,000,000 in excess thereof.

(b)          On the date of any termination or reduction of the Commitment
pursuant to Section 2.03, the Borrower shall pay or prepay so much of the
principal amount outstanding hereunder as shall be necessary in order that the
aggregate principal amount outstanding hereunder will not exceed the Commitment
following such termination or reduction, together with, in the case of
prepayments of Eurodollar Rate Loans (and ABR Loans if there has been a
termination or reduction in whole of the Commitments pursuant to Section 2.03 or
9.02), (i) accrued interest to the date of such prepayment on the principal
amount prepaid and (ii) subject to Section 5.04(d), any amount payable to the
Lenders pursuant to Section 5.04(b).

SECTION 5.04. Yield Protection.

(a)          Increased Costs. If, due to either (i) the introduction of or any
change in or in the interpretation of any law or regulation after the date
hereof, or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law)
issued or made after the date hereof, there shall be reasonably incurred any
increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Loans, then the Borrower shall from time to time,
promptly (but in any event within five Business Days) after receipt of written
demand by such Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost and giving a reasonable
explanation and calculation thereof shall be submitted to the Borrower and the
Administrative Agent by such Lender shall constitute such demand and shall be
conclusive and binding for all purposes, absent manifest error.

(b)          Breakage. If, due to any prepayment pursuant to Section  5.03, an
acceleration of maturity of the Loans pursuant to Section 9.02, or any other
reason, any Lender receives payments of principal of any Eurodollar Rate Loan
other than on the last day of the Interest Period relating to such Loan, or if
the Borrower shall Convert any Eurodollar Rate Loans on any day other than the
last day of the Interest Period therefor, the Borrower shall, promptly

 

27

NY3 - 402471.08

 



 

(but in any event within five Business Days) after demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for additional losses, costs, or expenses (including anticipated lost
profits) that such Lender may reasonably incur as a result of such payment or
Conversion, including any loss, cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund or maintain such Loan. For purposes of this subsection (b) and
Section 3.04(e), a certificate setting forth the amount of such additional
losses, costs, or expenses and giving a reasonable explanation and calculation
thereof shall be submitted to the Borrower and the Administrative Agent by such
Lender, shall constitute such demand and shall be conclusive and binding for all
purposes, absent manifest error.

(c)          Capital. If any Lender determines that (i) the introduction of or
any change in or in the interpretation of any law or regulation after the date
hereof or (ii) compliance with any law or regulation or any guideline or request
from any central bank or other governmental authority (whether or not having the
force of law) issued or made after the date hereof, affects or would affect the
amount of capital required or expected to be maintained by such Lender, whether
directly, or indirectly as a result of commitments of any corporation
controlling such Lender (but without duplication), and the amount of such
capital is increased by or based upon (A) the existence of such Lender's
commitment to lend hereunder, or (B) the participation in or maintenance of any
Loan and (C) other similar such commitments, then, promptly (but in any event
within five Business Days) after demand by such Lender the Borrower shall pay to
the Administrative Agent for the account of such Lender from time to time as
specified by such Lender additional amounts sufficient to compensate such Lender
in the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the transactions
contemplated hereby. A certificate as to such amounts and giving a reasonable
explanation and calculation thereof (to the extent permitted by law) shall be
submitted to the Borrower and the Administrative Agent by such Lender and shall
be conclusive and binding for all purposes, absent manifest error.

(d)          Notices, Etc. Each Lender hereby agrees to use its best efforts to
notify the Borrower of the occurrence of any event referred to in subsection
(a), (b) or (c) of this Section 5.04 promptly after becoming aware of the
occurrence thereof. The Borrower shall pay the Administrative Agent, for the
account of such Lender, the amount shown as due on any certificate delivered
pursuant to this Section 5.04 within ten (10) Business Days after its receipt of
the same. The failure of any Lender to provide such notice or to make demand for
payment under said subsection shall not constitute a waiver of such Lender's
rights hereunder; provided that, notwithstanding any provision to the contrary
contained in this Section 5.04, the Borrower shall not be required to reimburse
any Lender for any amounts or costs incurred under subsection (a), (b) or
(c) above, more than 90 days prior to the date that such Lender notifies the
Borrower in writing thereof, in each case unless, and to the extent that, any
such amounts or costs so incurred shall relate to the retroactive application of
any event notified to the Borrower which entitles such Lender to such
compensation. Each Lender claiming any compensation under this Section 5.04
shall use reasonable efforts to designate a different Applicable Lending Office
if such designation would not result in the incurrence by such Lender of
additional costs or expenses which it deems material or, in the sole judgment of
such Lender, be inadvisable for regulatory, competitive or internal management
reasons. If any Lender shall subsequently

 

28

NY3 - 402471.08

 



 

determine that any amount demanded and collected under this Section 5.04 was
done so in error, such Lender will promptly return such amount to the Borrower.

(e)          Survival of Obligations. Subject to subsection (d) above, the
Borrower's obligations under this Section 5.04 shall survive the repayment of
all other amounts owing to the Lenders and the Administrative Agent under the
Loan Documents and the termination of the Commitments.

SECTION 5.05. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Loans owing to it (other than pursuant to
Section 5.04 or 11.07) in excess of its ratable share of payments obtained by
all the Lenders on account of the Loans of such Lenders, such Lender shall
forthwith purchase from the other Lenders such participation in the Loans owing
to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender's ratable share (according to the
proportion of (i) the amount of such Lender's required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 5.05 may exercise all its rights of
payment with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.
Notwithstanding the foregoing, if any Lender shall obtain any such excess
payment involuntarily, such Lender may, in lieu of purchasing participations
from the other Lenders in accordance with this Section 5.05, on the date of
receipt of such excess payment, return such excess payment to the Administrative
Agent for distribution in accordance with Section 5.01(a).

SECTION 5.06. Taxes. (a)  All payments by the Borrower hereunder and under the
other Loan Documents shall be made in accordance with Section 5.01, free and
clear of and without deduction for all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender, the Collateral Agent and the
Administrative Agent, taxes imposed on its overall net or gross income,
receipts, capital, net worth, privilege of transacting business or corporate
franchise taxes imposed on it by the jurisdiction under the laws of which such
Lender, the Collateral Agent or the Administrative Agent (as the case may be) is
organized or any political subdivision thereof and, in the case of each Lender,
taxes imposed on its overall net or gross income, receipts, capital, net worth,
privilege of transacting business or corporate franchise taxes imposed on it by
the jurisdiction of such Lender's Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as "Taxes").
If the Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder or under any other Loan Document to any Lender, the
Collateral Agent or the Administrative Agent, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 5.06) such Lender, the Collateral Agent or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would

 

29

NY3 - 402471.08

 



 

have received had no such deductions been made, (ii) the Borrower shall make
such deductions, and (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law.

(b)          In addition, the Borrower agrees to pay any present or future stamp
or documentary taxes or any other similar taxes or charges that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (hereinafter referred to as "Other Taxes").

(c)          The Borrower will indemnify each Lender, the Collateral Agent and
the Administrative Agent for the full amount of Taxes and Other Taxes (including
any Taxes and any Other Taxes imposed by any jurisdiction on amounts payable
under this Section 5.06) paid by such Lender, the Collateral Agent or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted,
except to the extent that any such Taxes are attributable to such Person's
failure to comply with the requirements of subsection (e) below. This
indemnification shall be made within 30 days from the date such Lender, the
Collateral Agent or the Administrative Agent (as the case may be) makes written
demand therefor. Nothing herein shall preclude the right of the Borrower to
contest any such Taxes or Other Taxes so paid, and each Lender, the Collateral
Agent and the Administrative Agent (as the case may be) will, following notice
from, and at the expense of, the Borrower, reasonably cooperate with the
Borrower to preserve the Borrower's rights to contest such Taxes or Other Taxes.

(d)          Within 30 days after the date of any payment of Taxes, the Borrower
will furnish to the Administrative Agent, at its address referred to in
Section 11.02, the original or a certified copy of a receipt evidencing payment
thereof.

(e)          Each Bank represents and warrants that either (i) it is organized
under the laws of a jurisdiction within the United States or (ii) it has
delivered to the Borrower or the Administrative Agent duly completed copies of
such form or forms prescribed by the United States Internal Revenue Service
indicating that such Bank is entitled to receive payments without deduction or
withholding of any United States federal income taxes, as permitted by the Code
or any tax treaty to which the United States is a party. Each other Lender
agrees that, on or prior to the date upon which it shall become a party hereto,
and upon the reasonable request from time to time of the Borrower or the
Administrative Agent, such Lender will deliver to the Borrower and the
Administrative Agent (to the extent that it is not prohibited by law from doing
so) either (A) a statement that it is organized under the laws of a jurisdiction
within the United States or (B) duly completed copies of such form or forms as
may from time to time be prescribed by the United States Internal Revenue
Service, indicating that such Lender is entitled to receive payments without
deduction or withholding of any United States federal income taxes, as permitted
by the Internal Revenue Code. Each Bank that has delivered, and each other
Lender that hereafter delivers, to the Borrower and the Administrative Agent the
form or forms referred to in the two preceding sentences further undertakes to
deliver to the Borrower and the Administrative Agent, to the extent that it is
not prohibited by law from doing so, further copies of such form or forms, or
successor applicable form or forms, as the case may be, as and when

 

30

NY3 - 402471.08

 



 

any previous form filed by it hereunder shall expire or shall become incomplete
or inaccurate in any respect. Each Lender represents and warrants that each such
form supplied by it to the Administrative Agent and the Borrower pursuant to
this subsection (e), and not superseded by another form supplied by it, is or
will be, as the case may be, complete and accurate, and such Lender acknowledges
and agrees that nothing contained herein shall in any way limit, waive, or
otherwise reduce any claim that the Administrative Agent or the Borrower may
have against such Lender in the event that any such form shall not be complete
and accurate.

(f)           Any Lender claiming any additional amounts payable pursuant to
this Section 5.06 shall use its best efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

(g)          Any Lender claiming any additional amounts payable pursuant to this
Section 5.06 ("Additional Amounts") who receives a tax credit, rebate,
allowance, remission, deduction, or similar tax benefit as a result of the
Borrower's payment of such Additional Amounts shall, to the extent it can do so
without prejudice to the retention of the amount of the tax benefit so realized
(after taking into account any net additional taxes paid in connection with the
realization thereof), notify the Borrower and pay to the Borrower (to the extent
that the same shall not already have been taken into account in computing any
amount previously paid by the Borrower or the amount of any reimbursement
previously received by such Lender) promptly after the realization thereof an
amount that is equal to the net amount thereof (or, in the event of a deduction
from taxable income, the net tax benefit generated thereby, if less than such
deduction) plus any additional tax savings resulting from the payment of such
amount to the Borrower pursuant to this sentence, provided that the aggregate of
all such payments shall not exceed the aggregate of all Additional Amounts paid
by the Borrower with respect to such Lender.

(h)          Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 5.06 shall survive the repayment of all other amounts owing to the
Lenders and the Administrative Agent under the Loan Documents and the
termination of the Commitments. If and to the extent that the obligations of the
Borrower under this Section 5.06 are unenforceable for any reason, the Borrower
agrees to make the maximum contribution to the payment and satisfaction thereof
which is permissible under applicable law.

(i)           Each Bank shall deliver to the Administrative Agent on the Closing
Date a duly completed and executed Form W-9, W-8BEN, or W-8ECI (as applicable to
it), of the United States Internal Revenue Service, or equivalent replacement
forms issued by the Internal Revenue Service. If a Lender determines that, as a
result of any change in law or any official interpretation thereof, such Lender
ceases to qualify for exemption from any tax imposed by any jurisdiction with
respect to payments made hereunder, such Lender shall promptly notify the
Administrative Agent. In the event of such notification, the Administrative
Agent may, but shall not be required to, withhold the amount of tax which the
Lender deems appropriate. In addition, in the Administrative Agent's discretion,
the Administrative Agent shall not be obligated to make

 

31

NY3 - 402471.08

 



 

any payments hereunder to any Lender hereunder until the Administrative Agent
has received the appropriate tax exemption forms of the United States Internal
Revenue Service.

ARTICLE VI

 

CONDITIONS PRECEDENT

SECTION 6.01. Conditions Precedent to the Closing. The Closing Date shall be the
earliest date upon which each of the following conditions precedent shall have
occurred to the satisfaction of each Lender or shall have been waived:

(a)          Loan Documents. The Administrative Agent shall have received
(i) this Agreement, executed and delivered by a duly authorized officer of the
Borrower and each Bank, (ii) each Pledge Agreement executed and delivered by a
duly authorized officer of the Pledgor, (iii) the Fee Letter, duly executed by
the Borrower, in form and substance satisfactory to the Administrative Agent,
and (iv) the Promissory Notes (if requested by any Lender pursuant to
Section 3.01(d)), duly executed by the Borrower.

(b)          Authorizations and Approvals. The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization and existence of the
Borrower, the authorization of the transactions and any other legal matters
relating to the Borrower or the Loan Documents, all in form and substance
satisfactory to the Administrative Agent and its counsel. The Administrative
Agent shall have received evidence satisfactory to it that the governmental
approvals which are identified in Schedule 7.01(d) have been obtained by the
Borrower and are in full force and effect.

 

(c)

[Intentionally Omitted]

(d)          Collateral. The Collateral Agent shall have received the following:
(i) each document (including each UCC financing statement) required by the UCC
or reasonably requested by the Collateral Agent to be filed, registered, or
recorded in order to create for the benefit of the Secured Parties a valid,
legal, and perfected first-priority Lien on the Collateral prior to all Liens
(subject to Permitted Liens) and each such document shall have been properly
filed, registered, or recorded in each jurisdiction in which the filing,
registration, or recordation thereof shall be so required or reasonably
requested; and (ii) membership interest powers in the forms attached to the
Pledge Agreements.

(e)          Fees. Subject to the terms and conditions of the Fee Letter, the
Lenders and the Administrative Agent shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including
reasonable fees, disbursements and other charges of counsel to the
Administrative Agent and the Collateral Agent), on or before the Closing Date.

(f)           Closing Certificates. The Administrative Agent shall have received
a secretary's certificate of the Borrower, dated the Closing Date, substantially
in the form of Exhibit D, with appropriate insertions and attachments.

 

32

NY3 - 402471.08

 



 

 

(g)          Legal Opinions. The Administrative Agent shall have received, with
a counterpart for each Lender, the following executed legal opinions, in form
and substance reasonably satisfactory to the Administrative Agent, of (i)
counsel to the Borrower, which may be Christopher Reitz, general counsel to the
Borrower, (ii) Colorado regulatory counsel to the Borrower, (iii) Iowa
regulatory counsel to the Borrower (iv) Kansas regulatory counsel to the
Borrower, (v) Michigan regulatory counsel to the Borrower, (vi) Minnesota
regulatory counsel to the Borrower, (vii) South Dakota regulatory counsel to the
Borrower, (viii) Missouri regulatory counsel to the Borrower, (viii) Nebraska
regulatory counsel to the Borrower, (ix) federal regulatory counsel to the
Borrower, and (x) Chadbourne & Parke LLP, special New York counsel to the
Administrative Agent.

(h)          Financial Statements and Projections. The Lenders and the
Administrative Agent shall have received and be satisfied with the financial
statements referred to in Section 7.01(a).

(i)           Financial Ratios. The Administrative Agent shall have received a
certificate of a Responsible Officer certifying that attached thereto is a true
and correct calculation of each of the ratios described in Sections 8.03(a)
through (c) as of the Borrower's most recently ended fiscal quarter for which
internal financial statements are available immediately preceding the Closing
Date, determined on a pro forma basis (including a pro forma application of the
net proceeds from the initial Loan), as if such initial Loan had been incurred
at the beginning of the applicable period.

(j)           Good Standing Certificate. The Administrative Agent shall have
received a certificate of good standing (or equivalent certification) issued
within five Business Days prior to the Closing Date by the Delaware and Missouri
Secretaries of State with respect to the Borrower.

(k)          "Know Your Customer" Information. The Administrative Agent shall
have received documentation and other information required by bank regulatory
authorities under applicable "know your customer" and Anti-Money Laundering
rules and regulations, including the USA PATRIOT Act, Title III of Pub. L.
107-56 (signed into law October 26, 2001). Such documentation shall include
evidence satisfactory to the Administrative Agent of the listing of Capital
Stock of the Borrower on New York Stock Exchange.

(l)           Other Approvals, Etc. The Administrative Agent shall have received
such other approvals, opinions and documents as any Lender, through the
Administrative Agent, may reasonably request.

SECTION 6.02. Conditions Precedent to the Making of Each Loan.

(a)          The obligation of each Lender to make a Loan (including the initial
Loan, but excluding Conversions) shall be subject to the satisfaction of the
following conditions precedent:

(i)           Each of the representations and warranties made by the Borrower in
or pursuant to the Loan Documents (other than the representations and warranties
set forth in Sections 7.01(b) and 7.01(v) of this Agreement), is true and

 

33

NY3 - 402471.08

 



 

correct in all material respects on and as of the date of such Loan as if made
on and as of the date of such Loan, except to the extent such representation and
warranty specifically relates to any earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects on and as of such earlier date; and

(ii)          No Default or Event of Default has occurred and is continuing on
the date of such Loan or after giving effect to the Loan requested to be made on
such date.

(b)          Delivery by the Borrower of a Notice of Borrowing in connection
with any Loan shall constitute a representation and warranty by the Borrower as
of the date of such Notice of Borrowing that the conditions contained in Section
6.02(a) have been satisfied.

SECTION 6.03. Determinations Under Section 6.01. For purposes of determining
compliance with the conditions specified in Section 6.01, each Lender shall be
deemed to have consented to, approved or accepted or been satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received written notice from such Lender prior to the date
of the Loan specifying its objection thereto.

SECTION 6.04. Reliance on Certificates. The Lenders, the Collateral Agent and
the Administrative Agent shall be entitled to rely conclusively upon the
certificates delivered from time to time by officers of the Borrower as to the
names, incumbency, authority and signatures of the respective individuals named
therein until such time as the Administrative Agent and the Collateral Agent may
receive a replacement certificate, in form acceptable to the Administrative
Agent and the Collateral Agent, from an officer of such Person identified to the
Administrative Agent and the Collateral Agent as having authority to deliver
such certificate, setting forth the names and true signatures of the officers
and other representatives of such Person thereafter authorized to act on behalf
of such Person.

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

SECTION 7.01. Representations and Warranties of the Borrower. To induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into this
Agreement and to make Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

(a)          Financial Condition. The audited consolidated balance sheet of the
Borrower as at December 31, 2004 and the related consolidated statements of
income and of cash flows for the fiscal year ended on such date, reported on by
and accompanied by an unqualified report from KPMG LLP, and the unaudited
consolidated balance sheet of the Borrower as at September 30, 2005 and the
related consolidated statements of income and cash flows for the six-month
period then ended (copies of which have been furnished to the Administrative
Agent)

 

34

NY3 - 402471.08

 



 

present fairly the consolidated financial condition of the Borrower as at such
dates, and the consolidated results of its operations and its consolidated cash
flows for the respective periods then ended. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as disclosed therein). During the period from January 1, 2005 to the
date hereof there has been no Disposition by the Borrower or any of its
Subsidiaries of any material part of its business or Property, except as
described in the SEC Reports filed at least five Business Days prior to the date
hereof and other than sales in the ordinary course of business.

(b)          No Change. Since December 31, 2004, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect, except as described in the SEC Reports filed at least five Business Days
prior to the date hereof.

(c)          Corporate Existence; Compliance with Law. Each of the Borrower and
its Subsidiaries (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate
power and authority, and the legal right, to own and operate its Property, to
lease the Property it operates as lessee and to conduct the business in which it
is currently engaged, (iii) is duly qualified as a foreign corporation and in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
and (iv) is in compliance with all Requirements of Law, except to the extent
that, in the case of clauses (ii), (iii) and (iv) above, the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

(d)          Corporate Power; Authorization; Enforceable Obligations. The
Borrower has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and to borrow
hereunder. The Borrower has taken all necessary corporate action to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party on the terms and conditions of this Agreement and to borrow on the terms
and conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the other Loan Documents, except (i) the authorizations described in
Schedule 7.01(d), which are Final and in full force and effect, and (ii)
informational filings required after the closing of the transactions
contemplated by this Agreement. Each Loan Document to which the Borrower is a
party has been duly executed and delivered on behalf of the Borrower. This
Agreement constitutes, and each other Loan Document to which the Borrower is a
party upon execution will constitute, a legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(e)          No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the making of the Loans hereunder and
the use of the proceeds thereof will not (i) violate any material Requirement of
Law, (ii) violate any Contractual Obligation of the Borrower or any of its
Subsidiaries, which violation could

 

35

NY3 - 402471.08

 



 

reasonably be expected to have a Material Adverse Effect; provided, however,
that the Borrower makes no such representation with respect to Section 7.1(g) of
each of the Purchase and Sale Agreements, and (iii) result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any such Requirement of Law or Contractual Obligation
(other than Permitted Liens).

(f)           No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or any of its
Subsidiaries or against any of their respective properties or revenues that
could reasonably be expected to have a Material Adverse Effect, except for any
Disclosed Litigation.

(g)          No Default. As of the Closing Date, neither the Borrower nor any of
its Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect; provided, however, that the Borrower makes no such
representation with respect to Section 7.1(g) of each of the Purchase and Sale
Agreements. No Default or Event of Default has occurred and is continuing.

(h)          Intellectual Property. The Borrower and each of its Subsidiaries
owns, or is licensed to use, all Intellectual Property necessary for the conduct
of its business as currently conducted, except for those which the failure to
own or license could not reasonably be expected to have a Material Adverse
Effect. The use of Intellectual Property by the Borrower and its Subsidiaries
does not infringe on the rights of any Person, except for such claims and
infringements that could not reasonably be expected to have a Material Adverse
Effect.

(i)           Taxes. Each of the Borrower and its Subsidiaries has filed or
caused to be filed all federal, state and other material tax returns which are
required to be filed and has paid or caused to be paid all taxes (including
interest and penalties) shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any tax, fee or other charge the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or such Subsidiary, as the case may be); and no tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.

(j)           Federal Regulations. No part of the proceeds of the Loans will be
used for "purchasing" or "carrying" any "margin stock" within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1 referred to in Regulation U.

 

(k)

[Intentionally Omitted].

 

 

36

NY3 - 402471.08

 



 

 

(l)           Labor Matters. There are no strikes, lock-outs, work stoppages,
petitions for labor certification, grievances or other labor disputes against
the Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.

(m)         ERISA. Neither the Borrower nor any of its Subsidiaries maintains,
contributes to or has material obligations with respect to, any welfare plan (as
defined in Section (3)(1) of ERISA) which provides benefits to employees after
termination of employment other than as required by Part 6 of Title I of ERISA
or similar state laws regarding continuation of benefits. Each Plan has complied
and is in compliance in all respects with the applicable provisions of ERISA and
the Code except where failure to do so could not reasonably be expected to
result in material liability to the Borrower. The Borrower and each of its
Subsidiaries have not breached any of the responsibilities, obligations or
duties imposed on it by ERISA, the Code, or regulations promulgated thereunder
with respect to any Plan, which breach could reasonably be expected to result in
material liability to the Borrower. Neither the Borrower nor any of its
Subsidiaries nor any fiduciary of any Plan who is an officer or an employee of
the Borrower or any of its Subsidiaries, nor to the knowledge of the Borrower,
any other fiduciary of any Plan, has engaged in a nonexempt prohibited
transaction described in Section 406 of ERISA or 4975 of the Code with respect
to a Plan which could reasonably be expected to result in material liability to
the Borrower. With respect to any employee benefit plan (as defined in Section
3(3) of ERISA) currently or formerly maintained or contributed to by any
Commonly Controlled Entity, no liability exists and no event has occurred which
could reasonably be expected to subject the Borrower or any Subsidiary to any
liability which could reasonably be expected to result in material liability to
the Borrower. None of the Borrower or any of its Subsidiaries has any liability,
direct or indirect, contingent (including any such liability in connection with
a Multiemployer Plan) or otherwise, under Title IV of ERISA or under Section 412
of the Code which could reasonably be expected to result in material liability
to the Borrower. All contributions to, and premium payments in respect of any
Plan or Multiemployer Plan due by the Borrower or any Commonly Controlled Entity
have been timely made and there are no contributions or premium payments that
are past due and owing. No ERISA Event nor an "accumulated funding deficiency"
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan or is reasonably
expected to occur.

(n)          Investment Company Act; Other Regulations. The Borrower is not an
"investment company", or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended. The
Borrower is not a "holding company", a "subsidiary company" of a "holding
company", or an "affiliate" of a "holding

 

37

NY3 - 402471.08

 



 

company", as each such term is defined in the Public Utility Holdings Company
Act of 1935, as amended.

 

(o)

Subsidiaries.

 

(i)

The Subsidiaries listed on Schedule 7.01(p) constitute all the Significant
Subsidiaries of the Borrower at the date hereof. Schedule 7.01(p) sets forth as
of the Closing Date the name and jurisdiction of incorporation of each
Significant Subsidiary and, as to each Subsidiary, the percentage of each class
of Capital Stock owned by the Borrower.

 

(ii)

Except as described in SEC Reports filed at least five Business Days prior to
the date hereof, there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments of any nature relating to any
Capital Stock of the Borrower or any Significant Subsidiary.

(p)          Environmental Matters. Other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and except for events or occurrences
specifically described by the Borrower in the SEC Reports filed at least five
Business Days prior to the date hereof:

 

(i)

The facilities and properties owned, leased or operated by the Borrower or its
Subsidiaries (for purposes of this Section 7.01(p) and Section 8.01(h), the
"Properties") and all operations at the Properties are in, and have been in,
compliance in all material respects with all applicable Environmental Laws, and
there is no contamination in, at, under, from or about the Properties or
violation of any Environmental Law or other circumstance or condition, with
respect to the Properties or the business currently or formerly operated or
conducted by the Borrower or its Subsidiaries, or to the knowledge of the
Borrower, any predecessor of any of them (the "Business") which in either case
could reasonably be expected to result in any claims, liability, investigation
or cost pursuant to any Environmental Law.

 

(ii)

None of the Borrower or any Subsidiary, or to the knowledge of the Borrower, any
predecessor of any of them, has received any notice of violation, alleged
violation, non-compliance, liability or potential liability, or pleading
asserting a claim for liability or relief, or any governmental order regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Business, nor do the Borrower or any Subsidiary have
knowledge or reason to believe that any such notice may be received or is being
threatened.

 

38

NY3 - 402471.08

 



 

 

 

(iii)

There has been no Release or threat of Release of Materials of Environmental
Concern at or from any of the Properties, or at, into, or upon other locations,
or arising from or related to the Business.

 

(iv)

Neither the Borrower nor any of its Subsidiaries has entered into or agreed to
any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

 

(v)

Neither the Borrower nor any of its Subsidiaries has assumed or retained, by
contract or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Material of
Environmental Concern.

(q)          Accuracy of Information, etc. No statement or information contained
in this Agreement, any other Loan Document or any other document, certificate or
statement furnished to the Administrative Agent, the Collateral Agent or the
Lenders or any of them, by or on behalf of the Borrower for use in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, taken as a whole, contained as of the date such statement,
information, document or certificate was so furnished (as modified or
supplemented by other information so furnished), any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. The Borrower has filed as exhibits to SEC Reports at least five
Business Days prior to the date hereof, all agreements, instruments and
corporate or other restrictions existing on the date hereof that are or, but for
the lapse of time, would be required to be filed by the Borrower as exhibits to
any report on Form 10-Q or 10-K under the Exchange Act. Except as described by
the Borrower in the SEC Reports filed at least five Business Days prior to the
date hereof, there are no facts or other matters known to the Borrower that are
or, but for the lapse of time, would be required to be disclosed by the borrower
on a report on Form 8-K under the Exchange Act.

(r)           Solvency. The Borrower is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.

(s)           Insurance. All policies of insurance of any kind or nature
maintained by or issued to the Borrower or any Subsidiary, including policies of
life, fire, theft, product liability, public liability, property damage, other
casualty, employee fidelity, worker's compensation, employee health and welfare,
title, property and liability insurance, are in full

 

39

NY3 - 402471.08

 



 

force and effect in all material respects and are of a nature and provide such
coverage as is customarily carried by companies of similar size and character.

(t)           Leaseholds, permits, etc. The Borrower possesses or has the right
to use, all leaseholds, easements, franchises and permits and all authorizations
and other rights which are material to and necessary for the conduct of the
business of the Borrower and its Subsidiaries, except (a) as described in the
SEC Reports filed at least five Business Days prior to the date hereof including
as related to any Disclosed Litigation, or (b) where the failure to obtain such
authorizations and other rights could not reasonably be expected to result in a
Material Adverse Effect. All the foregoing are in full force and effect, and
each of the Borrower and the Subsidiaries is in substantial compliance with the
foregoing without any known conflict with the valid rights of others, except for
such noncompliance with the foregoing which could not be reasonably be expected
to have a Material Adverse Effect. Except as described in the SEC Reports filed
at least five Business Days prior to the date hereof, no event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such leasehold, easement, franchise, license or
other right, which termination or revocation, considered as a whole, could
reasonably be expected to have a Material Adverse Effect.

(u)          Liabilities; Contingent Obligations of Borrower. The Borrower has
no liabilities or other obligations, including contingent liabilities, unusual
forward or long-term commitments or unrealized or unanticipated losses from
unfavorable commitments other than (i) as set forth in the financial statements
referenced in Section 7.01(a), (ii) those which are not required to be reflected
on such financial statements in accordance with GAAP, (iii) those liabilities
which have arisen in the ordinary course since the date of the financial
statements referred to in Section 7.01(a) and (iv) those liabilities that in the
aggregate could not reasonably be expected to have a Material Adverse Effect.

(v)          Liabilities; Contingent Obligations of Sellers; Investments To the
knowledge of Borrower, except for (i) matters set forth on Schedule 7.01(v) and
(ii) liabilities incurred in the ordinary course of business consistent with
past practice (none of which relate to any breach of contract, tort,
infringement, product liability, environmental matter or any alleged violation
of law), no Seller has any liabilities or obligations of any nature (whether
accrued, absolute, fixed or unfixed, known or unknown, asserted or unasserted,
contingent, by guaranty, surety or assumption or otherwise), other than the
liabilities and obligations under the Purchase and Sale Agreements; provided
that, assuming the completion of the transactions contemplated by the Purchase
and Sale Agreements, the Excluded Liabilities on the Closing Date (each as
defined in the Purchase and Sale Agreements) are not reasonably expected to be
material.

(w)         Security Interests. The Lien on the Collateral granted to the
Collateral Agent pursuant to the Pledge Agreements (i) constitutes a perfected
security interest under the UCC to the extent a security interest can be
perfected by filing or "control" (as defined in the UCC) and, with respect to
filing, the Collateral Agent has taken the actions necessary to perfect such
security interest by filing, and (ii) are, as to the Collateral perfected under
the UCC as aforesaid, superior and prior to the rights of all Persons now
existing or hereafter arising whether by way of mortgage, deed of trust, Lien,
assignment or otherwise. The descriptions of the Collateral set forth in the
Pledge Agreements are true, complete, and correct and are adequate for the
purpose of creating, attaching, and perfecting the Collateral Agent's Lien on
the Collateral.

 

40

NY3 - 402471.08

 



 

 

It is expressly understood and agreed that the foregoing representations and
warranties in this Article VII as they relate solely to the Sellers are all
qualified to the extent that the representations and warranties (including the
schedules with respect thereto in effect as of the date of the Purchase and Sale
Agreements) of the Sellers contained in the Purchase and Sale Agreements may
conflict or be inconsistent herewith, or otherwise cause such representations
and warranties to be untrue.

ARTICLE VIII

 

COVENANTS OF THE BORROWER

SECTION 8.01. Affirmative Covenants. So long as any Loan or any other amount
payable hereunder or under any Promissory Note shall remain unpaid, or any
Lender shall have any Commitment, the Borrower shall and shall cause each of its
Subsidiaries to:

(a)          Financial Statements. Furnish to the Administrative Agent for each
Lender:

 

(i)

as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without qualification arising out of the scope of the
audit, by independent certified public accountants of nationally recognized
standing; and

 

(ii)

as soon as available, but in any event not later than 45 days after the end of
each of the first three quarterly periods of each fiscal year of the Borrower,
the unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments);

provided, however, in each case, that the submission of the Borrower's Form 10-K
or Form 10-Q, as applicable, shall satisfy the foregoing requirements, which
shall be deemed delivered on the date which the same have been posted on the SEC
website at www.sec.gov. All such financial statements shall be complete and
correct in all material respects and shall be prepared in reasonable detail and
in accordance with GAAP applied (except as approved by such accountants and
disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

41

NY3 - 402471.08

 



 

 

 

(b)

Certificates; Other Information. Furnish to the Administrative Agent:

 

(i)

concurrently with the delivery of any financial statements pursuant to
Section 8.01(a), (A) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer's knowledge, the Borrower and each of its
Subsidiaries during such period has observed or performed all of its covenants
contained in Section 8.03 of this Agreement, (B) a schedule in form satisfactory
to the Administrative Agent of the computations used by the Borrower in
determining, as of the end of such fiscal year or quarter (as the case may be),
compliance with the covenants contained in Section 8.03; and (C) to the extent
available, a statement of the firm of independent public accountants which
reported on such statements whether anything has come to their attention as a
result of their audit (which was not directed primarily towards obtaining
knowledge of noncompliance) to cause them to believe that the Borrower has
failed to comply with the terms, covenants, provisions or conditions as they
relate to accounting of financial matters addressed in Section 8.03.

 

(ii)

within ten days after the same are sent, copies of all financial statements and
reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within ten days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC, provided, however, that the Borrower will have
satisfied the foregoing requirements as to any report upon the Administrative
Agent receiving such report from the Borrower in an electronic notification
thereof to the Administrative Agent; and

 

(iii)

promptly, such additional financial and other information as any Lender, acting
through the Administrative Agent, may from time to time reasonably request.

(c)          Payment and Performance of Obligations. Perform in all respects all
of its obligations under the terms of indentures, mortgages, security agreements
and other agreements evidencing indebtedness for monies borrowed to which it is
party or bound, including pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all taxes, fees
or other charges imposed on it or on any of its properties by any Governmental
Authority and all its other obligations of whatever nature except, in each case
(other than such obligations under the Loan Documents), where the amount or
validity thereof is currently being diligently contested in good faith and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Borrower or any of its Subsidiaries, as the case may be, or where
the failure to perform such obligations (other than such obligations under the
Loan Documents) could not reasonably be expected to result in a Material Adverse
Effect.

 

42

NY3 - 402471.08

 



 

 

(d)          Conduct of Business and Maintenance of Existence, etc. (i) Renew
and keep in full force and effect its corporate existence, take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business except to the extent such failure to
maintain could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (ii) comply with all other Requirements of Law and
Contractual Obligations except to the extent (with respect to this clause (ii))
that failure to comply therewith could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; provided, however,
that any Subsidiary may merge, consolidate or amalgamate in accordance with
Section 8.02(c) (and such transaction shall not constitute a breach of this
Section 8.01(d)).

(e)          Maintenance of Property; Insurance. (i)  Keep all Property and
systems useful and necessary in its business and cause each Seller to keep the
Purchased Assets in good working order and condition, ordinary wear and tear
excepted and (ii) maintain with financially sound and reputable insurance
companies insurance on all its Property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

(f)           Inspection of Property; Books and Records; Discussions. (i)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (ii) permit,
after reasonable notice, representatives of any Lender (at such Lender's
expense, except during the continuation of an Event of Default) to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the Borrower and its Subsidiaries and with its independent certified public
accountants.

(g)          Notices. Promptly give notice to the Administrative Agent and the
Collateral Agent of:

 

(i)

the occurrence of any Default or Event of Default;

 

(ii)

any (A) default or event of default under any Contractual Obligation of the
Borrower or any of its Subsidiaries or (B) litigation, investigation or
proceeding unrelated to any litigation, investigation or proceeding disclosed in
the SEC Reports filed at least five Business Days prior to the date hereof,
which may exist at any time between the Borrower or any of its Subsidiaries and
any Governmental Authority, that in either case, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;

 

(iii)

any litigation or proceeding (including litigation or proceedings in connection
with any Purchase and Sale Agreement) unrelated to

 

43

NY3 - 402471.08

 



 

any litigation or proceeding disclosed in the SEC Reports filed at least five
Business Days prior to the date hereof affecting the Borrower or any of its
Subsidiaries in which the amount involved is $15,000,000 or more and not covered
by insurance or in which injunctive or similar relief is sought; and

 

(iv)

the following events, as soon as possible and in any event within 10 days after
the Borrower obtains knowledge thereof: (A) the occurrence of any ERISA Event
with respect to any Plan, a failure to make any required contribution to a Plan,
the creation of any Lien in favor of the PBGC or a Plan or any withdrawal from,
or the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(B) the institution of proceedings or the taking of any other action by the PBGC
or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.

(h)          Environmental Laws. (i) Comply in all respects with all applicable
Environmental Laws, rules, regulations and orders of any Governmental Authority,
whether now in effect or hereafter enacted except instances that could not, in
the aggregate, reasonably be expected to result in a Material Adverse Effect;
(ii) comply and cause its Subsidiaries, the Properties, and all other activities
and operations on the Properties to comply in all material respects with all
applicable Environmental Laws and obtain and comply and cause its Subsidiaries
to obtain and comply with and maintain and cause its Subsidiaries to maintain
any and all licenses, approvals, notifications, registrations or permits
required by applicable Environmental Laws except to the extent that failure to
do so could not, individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect; and (iii) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply in all
material respects with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws except to the extent that the same are
being contested in good faith by appropriate proceedings and the pendency of
such proceedings could not reasonably be expected to have a Material Adverse
Effect.

(i)           ERISA. Establish, maintain and operate and cause each of its
Commonly Controlled Entities to establish, maintain and operate all Plans to
comply in all material respects with the applicable provisions of ERISA, the
Code and all other applicable laws, and the regulations and interpretations
thereunder and the respective requirements of the governing documents for such
Plans except to the extent that failure to do so could not reasonable be
expected to have a Material Adverse Effect.

 

44

NY3 - 402471.08

 



 

 

(j)           Use of Proceeds. Utilize the proceeds of the Loans solely to
finance its working capital requirements associated with its Domestic Utility
Business.

SECTION 8.02. Negative Covenants. So long as any Loan or any other amount
payable hereunder or under any Promissory Note shall remain unpaid or any Lender
shall have any Commitment, the Borrower shall not:

(a)          Limitation on Indebtedness and Preferred Stock. (i) Create, incur,
issue, assume, Guarantee or otherwise become directly or indirectly liable,
contingently or otherwise (collectively, for purposes of this Section 8.02 and
Section 8.04, "incur") any Indebtedness (including Acquired Debt), or issue any
Disqualified Stock; provided, however, that the Borrower may incur Indebtedness
(including Acquired Debt) or issue Disqualified Stock, if the covenants set
forth in Section 8.03, for the Borrower's most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is incurred or such
Disqualified Stock is issued would have been satisfied, determined on a pro
forma basis (including a pro forma application of the net proceeds therefrom),
as if the additional Indebtedness had been incurred or Disqualified Stock had
been issued, as the case may be, at the beginning of such four-quarter period.

 

(b)

[Intentionally Omitted]

(c)          Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:

 

(i)

any Subsidiary of the Borrower may be merged or consolidated with another
Subsidiary or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation); and

 

(ii)

the Borrower may Dispose of any or all of its assets (upon voluntary liquidation
or otherwise) to one or more Subsidiaries of the Borrower.

(d)          Limitation on Disposition of Property. Dispose of any of its
Property (including receivables and leasehold interests), whether now owned or
hereafter acquired, except:

 

(i)

for the Disposition of any Property that, in the reasonable judgment of the
Borrower, has become uneconomic, obsolete or worn out, and which is disposed of
in the ordinary course of business;

 

(ii)

the sale of inventory in the ordinary course of business;

 

(iii)

for sales or disposition of assets other than those contemplated by the Asset
Sale Events (including accounts receivables) by the Borrower after the date
hereof; provided however, that, (A) such sale or other disposition shall be made
for fair sale value on an

 

45

NY3 - 402471.08

 



 

arm's-length basis, (B) at least seventy-five percent (75%) of the purchase
price therefore shall be paid in cash and such cash portion of the purchase
price shall be payable at (or prior to) the time of such Disposition and (C) the
Borrower uses the net cash proceeds for general corporate purposes (including
debt retirement or working capital purposes);

 

(iv)

that the Borrower may cancel or make changes or alterations in or substitutions
for any and all easements, servitudes, rights of way and similar rights or
interests, in each case in the ordinary course of business;

 

(v)

that the Borrower may grant easements, ground leases or rights-of-way in, upon,
over or across property or rights-of-way, provided such grant shall not
materially impair the use of the property or rights-of-way for the purposes for
which such property or rights-of-way are held, in each case in the ordinary
course of business;

 

(vi)

for operating leases entered into ordinary course of business;

 

(vii)

for any Disposition of Property that is Disposed in a sale-leaseback transaction
entered into in connection with a payment-in-lieu-of-taxes arrangement pursuant
to the Revised Statutes of Missouri, provided that if such Disposition is with
respect to Collateral, such arrangement expressly allows the Property to be
subject to the Liens under the Pledge Agreements;

 

(viii)

for any Disposition required by a Requirement of Law; or

 

(ix)

Dispositions contemplated by the Asset Sale Events (in which case, the Net Cash
Proceeds therefrom will be applied as provided in Section 4.02).

(e)          Limitation on Investments, Loans and Advances. Make, and shall not
permit any Subsidiary to make, any advance, loan, extension of credit (excluding
Guarantee obligations but including any payment by a guarantor thereunder) or
capital contribution to, or purchase of any Capital Stock, bonds, notes,
debentures (other than bonds, notes or debentures in respect of Debt of the
Borrower or any Subsidiary) or other securities of, or purchase all or a
material part of a business unit or line of business of (or all or substantially
all the assets of), or make any other investment in, any Person (any of the
foregoing, an "Investment") except:

 

(i)

(A) extensions of trade credit in the ordinary course of business and (B)
Investments (including reinvestments thereof by any intermediate Subsidiary) to
the extent the ultimate proceeds thereof are applied to maintenance capital
expenditures in the ordinary course of business and required to comply with
Section 8.01(e) for merchant generation plants of any wholly-owned Subsidiary;

 

46

NY3 - 402471.08

 



 

 

 

(ii)

the Borrower may acquire all of a material part of any domestic regulated
business, provided that the aggregate principal amount of Debt incurred or
assumed by the Borrower and its Subsidiaries in connection with such acquisition
(together with the aggregate principal amount of Indebtedness of such acquired
Person) shall not exceed fifty percent (50%) of the lesser of the fair value or
cost of such acquired assets;

 

(iii)

the Borrower and its Subsidiaries may invest in, acquire and hold Cash
Equivalents (as defined in Schedule 8.02(e)(iii));

 

(iv)

the Borrower or any of its Subsidiaries may make reasonable travel and
entertainment advances, relocation loans and payroll advances in the ordinary
course of business to officers and employees of the Borrower or any such
Subsidiary;

 

(v)

Investments of the Borrower or any Subsidiary existing on the date hereof and
the receipt of any additional securities constituting payments in kind on such
existing Investments;

 

(vi)

Investments arising out of bankruptcy of customers and suppliers;

 

(vii)

subject to 8.02(d), Investments consisting of non-cash consideration received in
connection with sales of assets;

 

(viii)

Investments in wholly-owned Subsidiaries of the Borrower in furtherance of
winding down or exiting of the operation of the unregulated merchant energy
business or operation of the Borrower and its Subsidiaries;

 

(ix)

in connection with cash management and tax efficient financing of the Borrower
and its Subsidiaries in the ordinary course of business consistent with past
practice, Investments by the Borrower or any Subsidiary of the Borrower in the
Borrower or any Subsidiary of the Borrower, provided that the proceeds thereof
shall not be used to finance any capital expenditure;

 

(x)

other Investments of the Borrower or any Subsidiary after the date hereof of not
more than $30,000,000 in the aggregate;

 

(xi)

Investments the Borrower or any Subsidiary is contractually obligated to make on
the date hereof; and

 

(xii)

Investments required by a Requirement of Law.

(f)           Limitation on Restricted Payments. Declare any dividends other
than dividends paid in kind on any shares of any class of Capital Stock of the
Borrower, or make any payment on account of, or set apart assets for a sinking
or other analogous fund for, the purchase,

 

47

NY3 - 402471.08

 



 

redemption, retirement or other acquisition of any shares of any class of
Capital Stock of the Borrower, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of the Borrower or any of its Subsidiaries
(all of the foregoing being referred to herein as ("Restricted Payments");
except that the Borrower may make Restricted Payments on or with respect to its
Capital Stock so long as, after giving effect to such Restricted Payments, no
Default or Event of Default shall have occurred and be continuing or shall
result therefrom and (ii) the Borrower's senior unsecured credit rating is at
least Ba2 by Moody's and BB by S&P.

(g)          Modifications of Organizational Documents. Amend or modify its
articles of incorporation or bylaws in any manner that could reasonably be
expected to have a Material Adverse Effect.

(h)          Limitation on Transactions with Affiliates. Enter into any
transaction, including any purchase, sale, lease or exchange of Collateral, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than the Borrower or any Subsidiary) unless such
transaction is (i) otherwise permitted under this Agreement, (ii) in the
ordinary course of business or consistent with past practice of the Borrower or
such Subsidiary, as the case may be, and (iii) upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary, as the case may be, than it
would obtain in a comparable arm's length transaction with a Person that is not
an Affiliate.

(i)           Limitation on Sales and Leasebacks. Enter into any arrangement
with any Person providing for the leasing by the Borrower or any of its
Subsidiaries of the Collateral which has been or is to be sold or transferred by
the Borrower or such Subsidiary to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of the Borrower or such Subsidiary.

(j)           Limitation on Changes in Fiscal Periods. Permit the fiscal year of
the Borrower to end on a day other than December 31 or change the Borrower's
method of determining fiscal quarters.

(k)          Limitation on Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
the Pledgor to create, incur, assume or suffer to exist any Lien upon the
Collateral other than Permitted Liens, other than the agreements contained in
the Loan Documents or the restriction contained in Section 7.1(g) of each
Purchase and Sale Agreement.

(l)           Limitation on Lines of Business. Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto or any Permitted Business.

(m)         Limitation on Hedging Arrangements. Enter into any Hedge Agreement,
other than in the ordinary course of business to hedge or mitigate risks to such
which the Borrower or any Subsidiary is exposed in the conduct of its business
or the management of its liabilities, and not for speculative purposes.

 

48

NY3 - 402471.08

 



 

 

SECTION 8.03. Financial Covenants.

(a)          Maximum Leverage. The Borrower shall not permit the ratio of
(i) Debt to (ii) Total Capital, determined as of the last day of each fiscal
quarter, to exceed 0.75 to 1.

(b)          Consolidated Interest Coverage Ratio. The Borrower shall not permit
the ratio of (i) EBITDA to (ii) Consolidated Interest Expense, determined as of
the last day of each fiscal quarter for the period of four consecutive fiscal
quarters ended as of such last day, to be less than 1.2 to 1.

(c)          Leverage Ratio. The Borrower shall not permit the ratio of (a) 
Debt, as determined as of the last day of each fiscal quarter, to (b)  EBITDA,
as of such last day of each fiscal quarter for the period of four consecutive
fiscal quarters ended as of such last day, to exceed 7.75 to 1.

SECTION 8.04. Negative Covenant with respect to the Pledgor and the Sellers. So
long as any Loan or any other amount payable hereunder or under any Promissory
Note shall remain unpaid or any Lender shall have any Commitment, the Borrower
shall not permit (i) any Seller to create, incur, assume or suffer to exist any
Lien on the Purchased Assets, other than Liens permitted by Section 7.1 of the
Purchase and Sale Agreements, (ii) the Pledgor to create, incur, assume or
suffer to exist any Lien on the Collateral, other than Permitted Liens, (iii)
the Pledgor or the Sellers to incur or suffer to exist the type of indebtedness
described in clause (a) of the definition of Indebtedness, except for the Junior
Obligations, or (iv) the Pledgor or the Sellers to incur or suffer to exist the
type of indebtedness described in clauses (b) - (f) of the definition of
Indebtedness in excess of $10,000,000, in the aggregate.

ARTICLE IX

 

DEFAULTS

SECTION 9.01. Events of Default. If any of the following events shall occur and
be continuing, the Administrative Agent, the Collateral Agent and the Lenders
shall be entitled to exercise the remedies set forth in Section 9.02:

(a)          The Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder or under any other
Loan Document, within three days after any such interest or other amount becomes
due in accordance with the terms hereof or thereof; or

(b)          Any representation or warranty made or deemed made by the Borrower
or the Pledgor in any other Loan Document to which it is a party or that is
contained in any certificate, document or financial or other statement furnished
by them at any time under or in connection with this Agreement or any such other
Loan Document to which it is a party shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made or furnished; or

 

49

NY3 - 402471.08

 



 

 

(c)          The Borrower shall default in the observance or performance of any
agreement contained in Section 8.01(d)(i), Section 8.01(g)(i), Section 8.02 or
Section 8.03; or

(d)          The Borrower or the Pledgor shall default in the observance or
performance of any other agreement contained in any Loan Document to which it is
a party (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 30 days after the
earlier of notice thereof being provided by the Administrative Agent, Collateral
Agent or the Required Lenders or discovery thereof by a Responsible Officer; or

(e)          The Borrower or any of its Significant Subsidiaries shall
(A) default in making any payment of any principal of any Indebtedness
(including any Guarantees, but excluding the Loans) on the scheduled or original
due date with respect thereto; or (B) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(C) default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or to become subject to a mandatory offer to purchase by the obligor thereunder
or (in the case of any such Indebtedness constituting a Guarantee) to become
payable (collectively, "Payment Amounts"); provided, that a default, event or
condition described in this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in this paragraph (e) shall have occurred and
be continuing with respect to Indebtedness and/or Payment Amounts the
outstanding principal amount of which exceeds in the aggregate $40,000,000; or

(f)           (i) The Borrower, any of its Significant Subsidiaries, the Pledgor
or any Seller shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower, any of its Significant
Subsidiaries, the Pledgor or any Seller shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower,
any of its Significant Subsidiaries, the Pledgor or any Seller any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Borrower, any of its
Significant Subsidiaries, the Pledgor or any Seller any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) the

 

50

NY3 - 402471.08

 



 

Borrower, any of its Significant Subsidiaries, the Pledgor or any Seller shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower any of its Significant Subsidiaries, the Pledgor or any
Seller shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

(g)          (i) Any Person shall engage in any "prohibited transaction" (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any "accumulated funding deficiency" (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, or any Lien in
favor of the PBGC or a Plan shall arise on the assets of the Borrower or any
Commonly Controlled Entity, (iii) any ERISA Event shall occur, (iv) the Borrower
or any Commonly Controlled Entity shall, or in the reasonable opinion of the
Required Lenders shall be likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(v) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

(h)          One or more judgments or decrees shall be entered against the
Borrower any of its Significant Subsidiaries, the Pledgor or any Seller
involving for the Borrower, its Significant Subsidiaries, the Pledgor and the
Sellers, taken as a whole, a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$40,000,000 or more, and none of such judgments or decrees shall have been
vacated, discharged, stayed, paid or bonded pending appeal within 60 days from
the entry thereof to reduce such amount to less than $40,000,000; or

(i)           Any of the Loan Documents shall cease for any reason to be in full
force and effect, or the Borrower, the Pledgor or any of their Affiliates shall
so assert; or any Lien created by any of the Loan Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

 

(j)

An Event of Damage or Event of Taking shall occur; or

 

(k)

Any Change of Control shall occur; or

 

(l)           The fair market value of the Collateral (without taking into
account the Junior Obligations) or the Purchased Assets falls below the amount
of the Commitments.

SECTION 9.02. Remedies. If any Event of Default has occurred and is continuing,
then the Administrative Agent shall at the request, or may with the consent, of
the Required Lenders, upon written notice to the Borrower pursuant to Section
11.02 (i) declare the Commitments and the obligation of each Lender to make or
Convert Loans to be terminated, whereupon the same shall forthwith terminate,
(ii) declare the principal amount outstanding hereunder, all interest thereon
and all other amounts payable under this Agreement and the other Loan Documents
to be forthwith due and payable, whereupon the principal amount outstanding
hereunder, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby

 

51

NY3 - 402471.08

 



 

expressly waived by the Borrower, and/or (iii) exercise, or direct the
Collateral Agent to exercise, any and all rights available under the Pledge
Agreements; provided, however, upon the occurrence of any Event of Default
specified in Section 9.01(f) with respect to the Borrower, (A) the Commitments
and the obligation of each Lender to make Loans shall automatically be
terminated and (B) the principal amount outstanding hereunder, all such interest
and all such amounts shall automatically become and be immediately due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.

ARTICLE X

 

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

SECTION 10.01. Authorization and Action.

(a)          Each of the Lenders hereby irrevocably appoints the Administrative
Agent and the Collateral Agent as its agents and authorizes the Administrative
Agent and the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent and the
Collateral Agent by the terms of the Loan Documents, together with such actions
and powers as are reasonably incidental thereto.

(b)          Any Lender serving as Administrative Agent or Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent or Collateral Agent, and such Lender and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any of its Subsidiaries or other Affiliate thereof as if it
were not the Administrative Agent or Collateral Agent hereunder.

(c)          Neither the Administrative Agent nor the Collateral Agent shall
have any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (i) neither the
Administrative Agent nor the Collateral Agent (in such capacities) shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (ii) neither the
Administrative Agent nor the Collateral Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that the
Administrative Agent or the Collateral Agent is required to exercise in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 11.01), and
(iii) except as expressly set forth in the Loan Documents, neither the
Administrative Agent nor the Collateral Agent shall have any duty to disclose,
or be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries or Affiliates that is communicated to or
obtained by any Affiliate of the Administrative Agent or the Collateral Agent in
any capacity. Neither the Administrative Agent nor the Collateral Agent shall be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.01) or in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent nor the Collateral Agent shall be
deemed to have knowledge of any Default or Event of Default

 

52

NY3 - 402471.08

 



 

unless and until written notice thereof is given to the Administrative Agent and
the Collateral Agent by the Borrower or a Lender (in which case the
Administrative Agent shall promptly give a copy of such written notice to the
Lenders). Neither the Administrative Agent nor the Collateral Agent shall be
responsible to any of the Lenders for or have any duty to ascertain or inquire
into (A) any statement, warranty or representation made in or in connection with
any Loan Document, (B) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (D) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (E) the satisfaction of any condition set forth in Article VI or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or the Collateral Agent.

(d)          Each of the Administrative Agent and the Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. Each of the Administrative Agent and the Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. Each of the Administrative Agent and the Collateral Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in good faith in accordance with the advice of
any such counsel, accountants or experts.

(e)          Each of the Administrative Agent and the Collateral Agent may
perform any and all its respective duties and exercise its respective rights and
powers by or through one or more sub-agents appointed by the Administrative
Agent or the Collateral Agent. Each of the Administrative Agent, the Collateral
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding subsections of this Section 10.01 shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent, the
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent and Collateral Agent.

(f)           Subject to the appointment and acceptance of a successor
Administrative Agent or Collateral Agent as provided in this subsection (f), the
Administrative Agent or the Collateral Agent may resign at any time by notifying
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower (which consent shall not
be unreasonably withheld or delayed, and shall not be required upon the
occurrence and during the continuance of an Event of Default), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent or Collateral Agent, as applicable, gives notice of its
resignation, then the retiring Administrative Agent or Collateral Agent, as
applicable, may, on behalf of the Lenders, appoint a successor Administrative
Agent or Collateral Agent, as applicable, which shall be a Lender or an
Affiliate of a Lender. Upon the acceptance of its appointment as Administrative
Agent or Collateral Agent hereunder by a

 

53

NY3 - 402471.08

 



 

successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent or
Collateral Agent, as applicable, and the retiring Administrative Agent or
Collateral Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Administrative Agent or
Collateral Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the
Administrative Agent's or Collateral Agent's resignation hereunder, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring Administrative Agent or Collateral Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent or Collateral Agent.

(g)          Each Lender acknowledges that it has independently and without
reliance upon the Administrative Agent, the Collateral Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

(h)          Subject to the prior appointment of a successor Administrative
Agent or Collateral Agent (with the prior written consent of the Borrower so
long as no Event of Default has occurred and is continuing), the Required
Lenders may replace the Administrative Agent or Collateral Agent, as applicable,
in the event that the Administrative Agent or Collateral Agent, as applicable,
has breached its material obligations hereunder.

SECTION 10.02. Indemnification. The Lenders agree to indemnify the
Administrative Agent and the Collateral Agent (to the extent not reimbursed by
the Borrower), ratably according to the respective Percentages of the Lenders,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent or the Collateral Agent in any way relating to
or arising out of this Agreement or any other Loan Document (other than the Fee
Letter) or any action taken or omitted by the Administrative Agent or the
Collateral Agent under this Agreement or any other Loan Document (other than the
Fee Letter), provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent's or
the Collateral Agent's gross negligence or willful misconduct, as determined by
the final and nonappealable judgment of a court of competent jurisdiction.
Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent and the Collateral Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees) incurred by
the Administrative Agent or the Collateral Agent in connection with the
preparation, execution, syndication, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement or any other Loan Document (other than the Fee Letter) to the
extent that the Administrative Agent or the Collateral Agent is entitled

 

54

NY3 - 402471.08

 



 

to reimbursement for such expenses pursuant to Section 11.04 but is not
reimbursed for such expenses by the Borrower.

ARTICLE XI

 

MISCELLANEOUS

SECTION 11.01. Amendments, Etc. No amendment or waiver of any provision of any
Loan Document, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (i) waive, modify or
eliminate any of the conditions specified in Articles IV or VI, (ii) increase
the Commitments of the Lenders or subject the Lenders to any additional
obligations, (iii) reduce the principal of, or interest on, any Loan, any
Applicable Margin or any fees or other amounts payable hereunder (other than
fees payable to the Administrative Agent pursuant to Section 2.02(c)),
(iv) extend the Credit Termination Date or postpone any date fixed for any
payment of principal of, or interest on, any Loan or any fees or other amounts
payable hereunder (other than fees payable to the Administrative Agent pursuant
to Section 2.02(c)), (v) change the definition of "Required Lenders" contained
in Section 1.01 or change any other provision that specifies the percentage of
the Commitments or of the aggregate unpaid principal amount of the Loans or the
number of Lenders which shall be required for the Lenders or any of them to take
any action hereunder, (vi) amend any Loan Document in a manner intended to
prefer one or more Lenders over any other Lenders, or (vii) amend, waive or
modify this Section 11.01; and provided, further, that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent or the
Collateral Agent, as applicable, in addition to the Lenders required above to
take such action, affect the rights or duties of the Administrative Agent or the
Collateral Agent, as applicable, under any Loan Document. Any request from the
Borrower for any amendment, waiver or consent under this Section 11.01 shall be
addressed to the Administrative Agent and the Collateral Agent.

SECTION 11.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, facsimile, telex or cable
communication) and mailed, telegraphed, telecopied, telexed, cabled or
delivered, (i) if to the Borrower, at its address at 20 West Ninth Street,
Kansas City, Missouri 64105, Attention: Treasurer (Telecopy No. (816) 467-3591);
(ii) if to any Lender other than a Bank, at its Domestic Lending Office
specified in the Lender Assignment pursuant to which it became a Lender; and
(iii) if to the Administrative Agent, the Collateral Agent or Union Bank, in its
capacity as a Bank, at their address at 445 South Figueroa Street, Los Angeles,
California 90071, Attention: Susan Johnson (Telecopy No. (213) 236-4096); or, as
to each party, at such other address as shall be designated by such party in a
written notice to the other parties. All such notices and communications shall,
when mailed, telegraphed, telecopied, telexed or cabled, be effective five days
after being deposited in the mails, or when delivered to the telegraph company,
telecopied, confirmed by telex answerback or delivered to the cable company,
respectively, except that notices and communications to the Administrative Agent
or Collateral Agent pursuant to Article II, III, or X,

 

55

NY3 - 402471.08

 



 

as applicable, shall not be effective until received by the Administrative Agent
or Collateral Agent, as applicable. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement, the
Promissory Notes or any other Loan Document or of any Exhibit hereto and thereto
to be executed and delivered hereunder and thereunder shall be effective as
delivery of a manually executed counterpart thereof. Electronic mail and
internet websites may only be used to distribute routine information such as
financial statements and other information as provided in Sections 8.01(a), (b)
and (g) and to distribute this Agreement and the other Loan Documents for
execution by the parties thereto, and may not be used for any other purpose,
except as agreed to by the Administrative Agent and the Collateral Agent.

SECTION 11.03. No Waiver of Remedies. No failure on the part of the Borrower,
any Lender, the Collateral Agent or the Administrative Agent to exercise, and no
delay in exercising, any right hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

SECTION 11.04. Costs, Expenses and Indemnification. (a) Subject to the terms and
conditions of the Fee Letter, the Borrower agrees to pay on demand all
reasonable costs and expenses of the Administrative Agent and the Collateral
Agent in connection with the preparation, negotiation, syndication, execution
and delivery of the Loan Documents and any proposed modification, amendment,
waiver or consent relating to any Loan Document, including the reasonable fees
and disbursements of external counsel to the Administrative Agent and the
Collateral Agent with respect thereto and with respect to the administration of,
and advising the Administrative Agent and the Collateral Agent as to their
respective rights and responsibilities under, this Agreement and the other Loan
Documents. The Borrower further agrees to pay on demand all costs and expenses
of the Administrative Agent, the Collateral Agent and each Lender (including the
fees and disbursements of external counsel to the Administrative Agent, the
Collateral Agent and counsel for each Lender) in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, the other Loan Documents and the other documents to be delivered
hereunder.

(b)          The Borrower shall indemnify the Administrative Agent, the
Collateral Agent, each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an "Indemnified Person") against, and
hold each Indemnified Person harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any external counsel for any Indemnified Person (whether or not
such Indemnified Person is named as a party to any proceeding or is otherwise
subjected to judicial or legal process arising from any such proceeding),
incurred by or asserted against any Indemnified Person arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby or thereby,
the performance by the parties to the Loan Documents of their respective rights
or obligations thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of any Hazardous
Substance on or from any property owned or operated by the Borrower or any of
its Affiliates, or any Environmental Liability related in any way to the
Borrower or any of its Affiliates or (iv) any actual or prospective claim,
litigation,

 

56

NY3 - 402471.08

 



 

investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory; provided that such indemnity shall not, as
to any Indemnified Person, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnified Person. Each
party to this Agreement agrees not to assert any claim for special, indirect,
consequential or punitive damages against any other party hereto or any of its
Affiliates, or any of its officers, directors, employees, agents and controlling
persons, on any theory of liability, arising out of or otherwise relating to the
Promissory Notes, this Agreement, any other Loan Document or any other documents
related thereto, any of the transactions contemplated herein or the actual or
proposed use of the proceeds of the Loans.

(c)          The Borrower's obligations under this Section 11.04 shall survive
the repayment of all amounts owing to the Lenders, the Collateral Agent and the
Administrative Agent under the Loan Documents and the termination of the
Commitments. If and to the extent that the obligations of the Borrower under
this Section 11.04 are unenforceable for any reason, the Borrower agrees to make
the maximum contribution to the payment and satisfaction thereof which is
permissible under applicable law, which contribution shall in any event not
exceed the amount that the Borrower would otherwise have been obligated to pay
under this Section 11.04.

SECTION 11.05. Right of Set-off. (a)  Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 9.02 to authorize the
Administrative Agent to declare the principal amount outstanding hereunder to be
due and payable pursuant to the provisions of Section 9.02, each Lender, the
Administrative Agent and the Collateral Agent are hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender,
the Administrative Agent or the Collateral Agent to or for the credit or the
account of the Borrower, against any and all of the obligations of the Borrower
to such Lender, the Administrative Agent or the Collateral Agent (as the case
may be) existing under any Loan Document and any Promissory Notes held by such
Lender, as the case may be, irrespective of whether or not such Lender, the
Administrative Agent or the Collateral Agent shall have made any demand under
such Loan Document or such Promissory Notes, as the case may be, and although
such obligations may be unmatured; provided, however, that Union Bank shall not
(in any capacity hereunder) be permitted to set off and apply any amounts on
deposit with it in connection with the financing of the Borrower's receivables
or otherwise deposited with Union Bank acting as trustee. Each Lender, the
Administrative Agent and the Collateral Agent agrees to notify promptly the
Borrower after any such set-off and application made by such Lender, the
Administrative Agent or the Collateral Agent, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender, the Administrative Agent and the Collateral Agent under
this Section 11.05 are in addition to other rights and remedies (including other
rights of set-off) which such Lender, the Administrative Agent or the Collateral
Agent may have. Notwithstanding the foregoing, no Lender may exercise any right
of set-off pursuant to this Section or under applicable law and apply such
set-off to any portion of the Obligations without the prior written consent of
the Required Lenders.

 

57

NY3 - 402471.08

 



 

 

(b)          The Borrower agrees that it shall have no right of off-set,
deduction or counterclaim in respect of its obligations hereunder, and that the
obligations of the Lenders, the Administrative Agent and the Collateral Agent
hereunder are several and not joint. Nothing contained herein shall constitute a
relinquishment or waiver of the Borrower's rights to any independent claim that
the Borrower may have against the Administrative Agent, the Collateral Agent or
any Lender for the Administrative Agent's, the Collateral Agent's or such
Lender's, as the case may be, gross negligence or willful misconduct, but no
Lender shall be liable for any such conduct on the part of the Administrative
Agent, the Collateral Agent or any other Lender, and the Administrative Agent
and the Collateral Agent shall be liable for any such conduct on the part of any
Lender.

SECTION 11.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, the Administrative Agent and the
Collateral Agent and when the Administrative Agent shall have been notified by
each Bank that such Bank has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrower, the Administrative Agent, the
Collateral Agent and each Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Lenders.

SECTION 11.07. Assignments and Participation. (a) Each Lender may, with the
consent of the Borrower and the Administrative Agent (such consent not to be
unreasonably withheld or delayed and, in the case of the Borrower, shall not be
required if an Event of Default has occurred and is continuing), assign to one
or more banks or other financial institutions all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment, the Loans owing to it and any Promissory Notes held
by it); provided, however, that (i) each such assignment shall be of a constant,
and not a varying, percentage of all of the assigning Lender's rights and
obligations under this Agreement, (ii) the amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Lender Assignment with respect to such assignment) shall in
no event be less than the lesser of the aggregate amount of such Lender's
Commitment and $5,000,000 and increments of $1,000,000 in excess thereof,
(iii) each such assignment shall be to an Eligible Assignee, and (iv) the
parties (other than the Borrower) to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, a Lender Assignment, together with any Promissory Notes subject to
such assignment and a processing and recordation fee (payable by the assigning
Lender or such assignee) of $4,000; and provided further, however, that the
consent of the Borrower and the Administrative Agent shall not be required for
any assignments by a Lender to any of its Affiliates or to any other Lender or
any of its Affiliates. Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Lender Assignment, which
effective date shall be at least five Business Days after the execution thereof
(or such earlier date acceptable to the Administrative Agent), (A) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Lender
Assignment, have the rights and obligations of a Lender hereunder and (B) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it to an Eligible Assignee pursuant to such
Lender Assignment, relinquish its rights and be released from its obligations
under this Agreement (and, in the case of a Lender Assignment covering all or
the remaining portion of an assigning Lender's rights and obligations

 

58

NY3 - 402471.08

 



 

under this Agreement, such Lender shall cease to be a party hereto); provided,
however, that the limitation set forth in clause (iii) above shall not apply if
an Event of Default shall have occurred and be continuing and the Administrative
Agent shall have declared all Loans to be, or all Loans shall have automatically
become, immediately due and payable hereunder. Notwithstanding anything to the
contrary contained in this Agreement, any Lender may at any time assign all or
any portion of the Loans owing to it to any Affiliate of such Lender. No such
assignment, other than to an Eligible Assignee in accordance with this
Section 11.07, shall release the assigning Lender from its obligations
hereunder.

(b)          By executing and delivering a Lender Assignment, the assigning
Lender thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Lender Assignment, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of any Loan Document or any other instrument or document furnished
pursuant thereto; (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of each Loan Document, together with copies of the financial statements
referred to in Section 7.01(a) of this Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Lender Assignment; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents;
(v) such assignee confirms that it is an Eligible Assignee (unless an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have declared all Loans to be immediately due and payable hereunder, in which
case no such confirmation is necessary); (vi) such assignee appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to the Administrative Agent and the Collateral Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

(c)          The Administrative Agent shall maintain at its address referred to
in Section 11.02 a copy of each Lender Assignment delivered to and accepted by
it and a register for the recordation of the names and addresses of the Lenders
and the Commitment of, and principal amount of the Loans owing to, each Lender
from time to time (the "Register"). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent, the Collateral Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower, the Collateral Agent or any Lender at any reasonable
time and from time to time upon reasonable prior notice.

 

59

NY3 - 402471.08

 



 

 

(d)          Upon its receipt of a Lender Assignment executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Promissory Notes subject to such assignment, the processing and
recordation fee referred to in subsection (a) above and any written consent to
such assignment required by subsection (a) above, the Administrative Agent
shall, if such Lender Assignment has been completed and is in substantially the
form of Exhibit C, (i) accept such Lender Assignment, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower. New and/or replacement Promissory Notes payable to the
assignee and the assigning Lender (if the assigning Lender assigned less than
all of its rights and obligations hereunder) shall be issued upon request
pursuant to Section 3.01(d), and shall be dated the effective date of such
Lender Assignment.

(e)          Each Lender may sell participations to one or more banks or other
financial institutions (a "Participant") in or to all or a portion of its rights
and obligations under the Loan Documents (including all or a portion of its
Commitment, the Loans owing to it and any Promissory Notes held by it);
provided, however, that (i) such Lender's obligations under this Agreement
(including its Commitment to the Borrower hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Promissory Notes for all purposes of this Agreement, and (iv) the
Borrower, the Administrative Agent, the Collateral Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided, that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.01 that affects such Participant.
Subject to subsection (f) below, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 5.04 and 5.06 (and subject to the
related obligations under such Sections) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection
(a) above. To the extent permitted by law, each Participant shall also be
entitled to the benefits of Section 11.05(a) as though it were a Lender,
provided such Participant agrees to be subject to Section 5.05 as though it were
a Lender.

(f)           A Participant shall not be entitled to receive any greater payment
under Section 5.04 or 5.06 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.06 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.06 as though it were a Lender.

(g)          Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 11.07, disclose
to the assignee or Participant or proposed assignee or Participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that (i) prior to any such disclosure, the assignee or
Participant or proposed assignee or Participant shall agree, in accordance with
the terms of Section 11.08, to preserve the confidentiality of any Confidential

 

60

NY3 - 402471.08

 



 

Information received by it from such Lender and (ii) such Lender agrees to
notify promptly the Borrower of the names of the recipients of such Confidential
Information, provided, however, that the failure to notify the Borrower shall
impose no additional or independent liability upon such Lender.

(h)          If any Lender (or any Participant to which such Lender has sold a
participation) shall make any demand for payment under Section 5.04(a) or (c),
then within 30 days after any such demand (if, but only if, such demanded
payment has been made by the Borrower), the Borrower may, with the approval of
the Administrative Agent (which approval shall not be unreasonably withheld) and
provided that no Default or Event of Default shall then have occurred and be
continuing, demand that such Lender assign, at the sole cost and expense of the
Borrower, in accordance with this Section 11.07 to one or more Eligible
Assignees designated by the Borrower, all (but not less than all) of such
Lender's Commitment and the Loans owing to it within the period ending on the
later to occur of (x) the last day of the 30-day period described above and
(y) the last day of the then current Interest Period for such Loans. If any such
Eligible Assignee designated by the Borrower shall fail to consummate such
assignment on terms acceptable to such Lender, or if the Borrower shall fail to
designate any such Eligible Assignees for all or part of such Lender's
Commitment or Loans, then such demand by the Borrower shall become ineffective;
it being understood for purposes of this subsection (h) that such assignment
shall be conclusively deemed to be on terms acceptable to such Lender, and such
Lender shall be compelled to consummate such assignment to an Eligible Assignee
designated by the Borrower, if such Eligible Assignee (1) shall agree to such
assignment by entering into a Lender Assignment with such Lender and (2) shall
offer compensation to such Lender in an amount equal to all amounts then owing
by the Borrower to such Lender hereunder and under any Promissory Notes made by
the Borrower to such Lender, whether for principal, interest, fees, costs or
expenses (other than the demanded payment referred to above, and payable by the
Borrower as a condition to the Borrower's right to demand such assignment) or
otherwise (including, without limitation, to the extent not paid by the
Borrower, any payments required pursuant to Section 5.04(b)). Notwithstanding
anything set forth above in this subsection (h) to the contrary, the Borrower
shall not be entitled to compel the assignment by any Lender demanding payment
under Section 5.04(a) of its Commitment and Loans if, prior to or promptly
following any such demand by the Borrower, such Lender shall have changed or
shall change, as the case may be, its Applicable Lending Office for its
Eurodollar Rate Loans so as to eliminate the further incurrence of such
increased cost. In furtherance of the foregoing, any such Lender demanding
payment or giving notice as provided above agrees to use reasonable efforts to
so change its Applicable Lending Office if, to do so, would not result in the
incurrence by such Lender of additional costs or expenses which it deems
material or, in the sole judgment of such Lender, be inadvisable for regulatory,
competitive or internal management reasons.

(i)           Anything in this Section 11.07 to the contrary notwithstanding,
any Lender may (with notice to the Borrower and the Administrative Agent) assign
and pledge all or any portion of its Commitment and the Loans owing to it to any
Federal Reserve Bank (and its transferees) as collateral security pursuant to
Regulation A of the Board and any Operating Circular issued by such Federal
Reserve Bank. No such assignment shall release the assigning Lender from its
obligations hereunder.

 

61

NY3 - 402471.08

 



 

 

(j)           Notwithstanding anything to the contrary contained herein, any
Lender (a "Granting Lender") may grant to a special purpose funding vehicle (an
"SPC"), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to fund all or any part
of any Loan that such Granting Lender would otherwise be obligated to fund
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan, and (ii) nothing herein shall excuse any
Granting Lender from its obligations hereunder. The funding of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were funded by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would otherwise be
liable for so long as, and to the extent, the Granting Lender provides such
indemnity or makes such payment. In furtherance of the foregoing, each Lender
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other Person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this subsection
(j), any SPC may, with prior notice to, but without the prior written consent
of, the Borrower and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Loans to the
Granting Lender or to any financial institutions (consented to by the Borrower
and the Administrative Agent) providing liquidity and/or credit support to or
for the account of such SPC to support the funding or maintenance of Loans. This
subsection (j) may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Loans are being funded by an SPC at
the time of such amendment. Notwithstanding the foregoing provisions of this
subsection, (1) an SPC shall not be deemed to be a Lender or a Participant and
shall have no rights under this Agreement except as provided in this subsection
(j), and in particular, but not by way of limitation, shall have no rights to
compensation for increased costs pursuant to Article III or Section 5.04 or
5.06, (2) the Granting Lender's obligations under this Agreement (including its
Commitment to the Borrower hereunder) shall remain unchanged, (3) the Granting
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (4) the Granting Lender shall remain the holder
of any Promissory Notes for all purposes of this Agreement, (5) the Borrower,
the Administrative Agent, the Collateral Agent and the Lenders shall continue to
deal solely and directly with the Granting Lender in connection with such
Granting Lender's rights and obligations under this Agreement, and (6) the
Granting Lender shall indemnify and hold the Borrower harmless from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be incurred or shall arise as a result of any grant to an
SPC contemplated hereunder.

SECTION 11.08. Confidentiality. In connection with the negotiation and
administration of this Agreement and the other Loan Documents, the Borrower has
furnished and will from time to time furnish to the Administrative Agent, the
Collateral Agent and the Lenders (each, a "Recipient") written information which
is identified to the Recipient when delivered as confidential (such information,
other than any such information which (a) was publicly available, or otherwise
known to the Recipient, at the time of disclosure, (b) subsequently becomes

 

62

NY3 - 402471.08

 



 

publicly available other than through any act or omission by the Recipient or
(c) otherwise subsequently becomes known to the Recipient other than through a
Person whom the Recipient knows to be acting in violation of his or its
obligations to the Borrower, being hereinafter referred to as "Confidential
Information"). The Recipient will not disclose any such Confidential Information
to any third party (other than to those persons who have a confidential
relationship with the Recipient), and will take all reasonable steps to restrict
access to such information in a manner designed to maintain the confidential
nature of such information, in each case until such time as the same ceases to
be Confidential Information or as the Borrower may otherwise instruct. It is
understood, however, that the foregoing will not restrict the Recipient's
ability to freely exchange such Confidential Information with its Affiliates or
with prospective participants in or assignees of the Recipient's position
herein, but the Recipient's ability to so exchange Confidential Information
shall be conditioned upon any such Affiliate's or prospective participant's or
assignee's (as the case may be) entering into an agreement as to confidentiality
similar to this Section 11.08. It is further understood that the foregoing will
not prohibit the disclosure of any or all Confidential Information if and to the
extent that such disclosure may be required (i) by a regulatory agency or
otherwise in connection with an examination of the Recipient's records by
appropriate authorities, (ii) pursuant to court order, subpoena or other legal
process, (iii) otherwise as required by law, or (iv) in order to protect such
Recipient's interests or its rights or remedies hereunder or under the other
Loan Documents; in the event of any required disclosure under clause (ii),
(iii) or (iv), above, the Recipient agrees to use reasonable efforts to inform
the Borrower as promptly as practicable to the extent not prohibited by law.

SECTION 11.09. Waiver of Jury Trial. THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS EACH HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OTHER INSTRUMENT
OR DOCUMENT DELIVERED HEREUNDER OR THEREUNDER.

SECTION 11.10. Governing Law; Submission to Jurisdiction. This Agreement and the
Promissory Notes shall be governed by, and construed in accordance with, the
laws of the State of New York. The Borrower, the Lenders, the Collateral Agent
and the Administrative Agent each (i) irrevocably submits to the non-exclusive
jurisdiction of any New York State court or Federal court sitting in New York
City in any action arising out of any Loan Document, (ii) agrees that all claims
in such action may be decided in such court, (iii) waives, to the fullest extent
it may effectively do so, the defense of an inconvenient forum and (iv) consents
to the service of process by mail. A final judgment in any such action shall be
conclusive and may be enforced in other jurisdictions. Nothing herein shall
affect the right of any party to serve legal process in any manner permitted by
law or affect its right to bring any action in any other court.

SECTION 11.11. Relation of the Parties; No Beneficiary. No term, provision or
requirement, whether express or implied, of any Loan Document, or actions taken
or to be taken by any party thereunder, shall be construed to create a
partnership, association, or joint venture between such parties or any of them.
No term or provision of the Loan Documents shall be construed to confer a
benefit upon, or grant a right or privilege to, any Person other than the
parties hereto. The Borrower hereby acknowledges that none of the Administrative
Agent, the

 

63

NY3 - 402471.08

 



 

Collateral Agent nor the Lenders has any fiduciary relationship with or
fiduciary duty to the Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Administrative Agent, the Collateral Agent and the Lenders, on the one hand, and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of creditor and debtor.

SECTION 11.12. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
(including facsimile counterparts), each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same Agreement.

SECTION 11.13. Survival of Agreement. All covenants, agreements, representations
and warranties made herein and in the certificates pursuant hereto shall be
considered to have been relied upon by the Administrative Agent, the Collateral
Agent and the Lenders and shall survive the making by the Lenders of the Loans
and the execution and delivery to the Lenders of any Promissory Notes evidencing
the Loans and shall continue in full force and effect so long as any Promissory
Note or any amount due hereunder or under any other Loan Document is outstanding
and unpaid or any Commitment of any Lender has not been terminated.

SECTION 11.14. Patriot Act Notice. Each Lender, the Collateral Agent and the
Administrative Agent (for itself and not on behalf of any other party) hereby
notifies the Borrower that, pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56, signed into law October 26, 2001 (the "Patriot
Act"), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender, the Collateral Agent or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act.

[Remainder of Page Intentionally Left Blank]

 

64

NY3 - 402471.08

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

AQUILA, INC.

By: /s/ Rick J. Dobson

Name: Rick J. Dobson

Title: Senior Vice President and Chief Financial Officer

UNION BANK OF CALIFORNIA, N.A.,

as Administrative Agent, Collateral Agent and Bank

By: /s/ Alex Wernberg

Name: Alex Wernberg

Title: Vice President

 

 

65

NY3 - 402471.08

 

 

 